Exhibit 10.64

 

 

INDENTURE OF LEASE

 

by and between

RIVERTECH ASSOCIATES II, LLC

(“LESSOR”)

and

 

DIMENSION THERAPEUTICS, INC.

(“LESSEE”)

RIVERSIDE TECHNOLOGY CENTER

 

840 Memorial Drive

Cambridge, Massachusetts




 

--------------------------------------------------------------------------------

 

RIVERSIDE TECHNOLOGY CENTER

COMMERCIAL LEASE
BETWEEN

RIVERTECH ASSOCIATES II, LLC

AND

DIMENSION THERAPEUTICS, INC.

 

Agreement entered into this 11thday of March, 2014 in consideration of the
covenants and other benefits herein contained the receipt and sufficiency of
said consideration being hereby acknowledged.

 

Rivertech Associates II, LLC, a Massachusetts limited liability corporation, c/o
The Abbey Group, 575 Boylston Street, Boston, MA 02116 (herein “LESSOR”), does
hereby lease to LESSEE, and Dimension Therapeutics, Inc. a Delaware corporation
duly qualified to conduct business in Massachusetts, having a principal place of
business at 850 Winter Street, Gunderson Dettner Waltham, MA 02451 (herein
“LESSEE”), does hereby lease from said LESSOR, certain space located at 840
Memorial Drive, Cambridge, Massachusetts (herein “Building”) being that portion
of the fourth (4th) floor of the Building consisting of approximately 8,060
rentable square feet of space as shown on Exhibit A-1 (the “Lease Plan”)
attached hereto, and an additional approximately 50 rentable square feet of
space serving as an “acid neutralization room on the third (3rd ) floor of the
Building as shown on the Lease Plan, totaling approximately 8,110 rentable
square feet of space (herein, collectively the “Leased Premises” or “Premises”);
with the right in common with others in the Building to use such common areas of
the Building and the property on which the Building is located as are designated
by the LESSOR, from time to time including but not limited to the fourth floor
common lavatories; shared loading dock; shared passenger and freight elevators;
and common stairways, corridors, walkways, driveways and lobbies.

 

1.

Bluebird Bio, Inc. Sublease Term, and Direct Lease Term.

 

(a)Bluebird Bio, Inc. Lease. Bluebird Bio, Inc., is the current tenant under a
certain lease for space in the Building as follows: Rivertech Associates, LLC
and Genetix Pharmaceuticals, Inc. entered into a certain lease agreement dated
February 18, 2000 (the “Original Lease”); which was amended by a certain Amended
and Restated Lease Agreement dated May 18, 2007 (the “First Amended Lease
Agreement”); which was further amended by a certain Lease Extension and
Modification Agreement dated November 24, 2009 (the “First Lease Extension
Agreement”); which was further amended by a certain Second Amended and Restated
Lease Agreement dated October 19, 2010 (the “Second Amended Lease Agreement”);
and which was most recently further amended by a Second Lease Extension
Agreement dated September,2012 (the “Second Lease Extension Agreement”); all now
collectively referred to herein as the “Bluebird Lease.”

 

 

--------------------------------------------------------------------------------

 

Under the Bluebird Lease, Bluebird Bio., Inc. currently leases and currently
occupies approximately 8,060 rentable square feet of space located on the fourth
(4th) floor of the Building, in addition to approximately fifty (50) rentable
square feet of space on the third (3rd ) floor of the Building, for a total of
approximately 8,110 rentable square feet of space in the Building, being the
same space as is identified herein alternatively as the “Bluebird / Dimensions
Subleased Space, and also as the “Leased Premises” under this Lease, as the
context so permits. Additionally, under the Bluebird Lease, Bluebird Bio, Inc.
also currently leases and currently occupies approximately 9,488 rentable square
feet of space located on the fourth (4th) floor of the Building, in addition to
approximately fifty (50) rentable square feet of space on the third (3rd ) floor
of the Building, for a total of approximately 9,538 rentable square feet in the
Building, which Bluebird has subleased as of the date hereof to another tenant
(KEW Group, Inc.) which additional space is herein identified as the “Bluebird /
KEW Space”. LESSOR hereunder has also entered into a separate lease agreement
with KEW Group, Inc. dated February 20, 2014 (the “KEW Group Lease”), governing
KEW Group Inc.’s occupancy and certain other rights upon expiration of a certain
sublease between Bluebird and KEW Group, Inc., dated as of February 6, 2014 (the
“KEW Group Sublease”) as of the Bluebird Lease Termination Date (as defined
below).

 

The Bluebird Lease terminates, and all space leased to Bluebird Bio, Inc.
thereunder (i.e. the Bluebird / Dimensions Subleased Space and the Bluebird /
KEW Space) is to be surrendered and vacated by March 31, 2015 (the “Bluebird
Lease Termination Date”).

 

(b)Sublease from Bluebird Bio, Inc. - Initial Occupancy - LESSOR Approval. The
LESSEE, contemporaneously with the execution of this Lease, has entered into a
certain sublease agreement with Bluebird Bio, Inc., a copy of which is attached
hereto as Exhibit A - 2, to sublease the Bluebird / Dimensions Subleased Space
(i.e. the Leased Premises as defined herein) from Bluebird Bio, Inc., commencing
on March 11, 2014, and ending on March 31, 2015 (the “Bluebird / Dimensions
Sublease”). Consequently, LESSEE will commence its use and occupancy of the
Leased Premises under the Bluebird Dimensions Sublease, and will continue its
use and occupancy of the Leased Premises on that basis up to the Bluebird Lease
Termination Date.

 

The LESSOR hereby approves LESSEE’s use and occupancy of the Leased Premises
under the terms and conditions of the Bluebird Dimensions Sublease. LESSOR’s
approval is expressly conditioned upon the following: (i) LESSEE’s
acknowledgment, hereby given by its execution of this Lease, that it accepts the
Leased Premises in an AS/IS condition as of the date hereof, subject only to the
provisions of Section 32 hereof, and without LESSOR’s representation or warranty
of any kind or nature; (ii) the LESSEE’s actual use and occupancy of the Leased
Premises and the conduct of its operations therein, is to be consistent in all
respects with the terms and conditions of this separate Lease, during the term
of the Bluebird / Dimensions Sublease, notwithstanding any contrary provisions
of the Bluebird / Dimensions Sublease; (iii) the LESSEE shall adhere to the
terms and conditions of the Bluebird / Dimensions Sublease (to the extent not
inconsistent with this Lease, provided however that all of Lessee’s rental
obligations shall be governed by the Bluebird / Dimensions Sublease until the
Bluebird Lease Termination Date); and, (iv) the LESSEE hereby agrees, effective
upon execution of this Lease, that upon the occurrence of any material default
by Bluebird Bio, Inc., under the Bluebird Lease, LESSEE shall directly attorn to
LESSOR hereunder and continue its use and occupancy

 

2

--------------------------------------------------------------------------------

 

of the Leased Premises under the terms and conditions of the Bluebird/Dimensions
Sublease, paying all rent and other payments dues under said Bluebird/
Dimensions Sublease to the LESSOR hereunder upon the receipt of a written notice
from LESSOR (the “Bluebird Default Notice”) advising of the Bluebird default and
directing such payments to itself (notwithstanding any proceedings against
Bluebird Bio, Inc. as may be brought by LESSOR against it under the terms and
conditions of the Bluebird Lease and/or any termination of said Bluebird Lease
on account of said default and/or proceedings). Upon delivery of the Bluebird
Default Notice to LESSEE, the Bluebird/ Dimensions Sublease shall convert to a
direct lease arrangement as between LESSOR and LESSEE up to and through March
31, 2015; and from after the delivery of the Bluebird Default Notice, but only
if required under the Bluebird / Dimensions Sublease, LESSEE shall additionally
be required to pay to LESSOR its Allocable Percentage for (x) Additional
Operating Expense Rent per Section 3 hereof (y) Additional Real Estate Tax Rent
per Section 4 hereof, and (z) Utilities per Section 7 hereof, and for Lessee’s
use of any shared equipment then under the Bluebird Lease from and after such
conversion date; Bluebird Bio, Inc. relinquishing and waiving any and all claims
for rent or other sums under the Bluebird/ Dimensions Sublease as of the date of
its default under the Bluebird Lease. Notwithstanding the foregoing, LESSOR
shall not be liable to LESSEE on account of any claims LESSEE may have against
Bluebird Bio, Inc. arising from any breach by Bluebird Bio, Inc. under the
Bluebird/ Dimensions Sublease, LESSEE hereby waiving any and all such claims,
directly as against LESSOR, or as grounds for LESSEE’s non-performance
thereunder or any defense or offset to LESSEE’s performance hereunder; however,
LESSOR shall be entitled to enforce the Bluebird/ Dimensions Sublease directly
as against LESSEE for any claims against LESSEE arising from any breach by
LESSEE under the Bluebird/ Dimensions Sublease, from and after any conversion of
said Bluebird Dimensions Sublease to a direct lease relationship as contemplated
above. LESSOR reserves for itself any and all rights and remedies it may have as
against Bluebird Bio, Inc., on account of any default under the Bluebird Lease,
including claims for any incremental sums owed by Bluebird Bio, Inc., under the
Bluebird Lease representing the differential in the rent paid by LESSEE to
LESSOR as contemplated above under the terms of the Bluebird Dimensions
Sublease, and the sums owed to LESSOR as Annual Base Rent and Additional Rent
under the Bluebird Lease. LESSEE shall have no liability to LESSOR for any
default or amounts owed by Bluebird under the Bluebird Lease.

 

(c)Direct Lease Term. As of the Commencement Date as defined below, LESSEE will
already be in possession of the Leased Premises under its prior occupancy under
the Bluebird Dimensions Sublease. Consequently, there is no actual delivery date
for the Leased Premises, and the “Commencement Date” of the LESSEE’s tenancy
under this direct Lease shall be April 1, 2015, the date immediately following
expiration of the Bluebird Lease. LESSEE leases the Leased Premises for an
original Term commencing as of the Commencement Date, and thereafter running
twenty four (24) consecutive calendar months (herein, “Lease Term” or “Term”).
Therefore, the Term of this direct Lease shall end on March 31, 2017 (the
“Termination Date”).

 

2.

Annual Base Rent and Additional Rent.

 

Subject to the provisions hereof, commencing on the Commencement Date, LESSEE
shall pay to LESSOR an Annual Base Rent pursuant to the schedule below during
each Lease Year (or portion thereof as the case may be) of the Term hereof,
(herein, “Annual Base Rent”).




3

--------------------------------------------------------------------------------

 

Annual Base Rent shall be payable in advance, in equal monthly installments, due
on the first day of each calendar month, pursuant to the schedule below.

 

LESSEE’s first payment of Annual Base Rent for the first month of the first
Lease Year shall be due on the Commencement Date.

 

All payments of Annual Base Rent (and any Additional Rent or other sums due
LESSOR) shall be made to LESSOR at 575 Boylston Street, Boston, Massachusetts
02116 or to such other agent or at such other place as LESSOR may designate in
writing. The covenants to pay all Annual Base Rent and all Additional Rent
hereunder (collectively, “Rent”) shall be independent from any and all other
covenants of LESSOR to LESSEE hereunder; and all Rent shall be promptly paid
when due stated hereunder.

 

LESSEE shall pay interest from the date due, at annual rate of fourteen (14%)
percent of any installments of Annual Base Rent, or Additional Rent or other
payments which are not received by LESSOR within ten days after written notice
from LESSOR that any such Rent was not received.

 

SCHEDULE OF ANNUAL BASE RENT

 

Lease Year

 

Annual Base Rent

 

Monthly Installment

 

First Lease Year

$369,005.00

$30,750.42

Second Lease Year

$381,170.00

$31,764.17

 

This Lease is intended to be a triple net lease, and as such LESSEE shall also
be responsible for payment of its pro rata share of Operating Expenses (see
Section 3 herein), real estate taxes (see Section 4 herein) and utilities (see
Section 7 herein), all in accordance with the terms and conditions herein. All
payments due to LESSOR hereunder in addition to those under Section 2 shall be
deemed to be “Additional Rent”. All LESSEE’s obligations to pay any Annual Base
Rent or Additional Rent hereunder shall be independent covenants from any other
obligations under this Lease.

 

LESSEE’s allocable pro rata share is 6.26 % (the LESSEE’s “Allocable
Percentage”) as that concept is applicable and used herein.

 

3.

Additional Rent (Operating Expenses).

 

LESSEE, in addition to the sums payable to LESSOR as Annual Base Rent as
determined in Section 2 hereof shall pay to LESSOR for each year (or portion
thereof, as applicable) of the Lease Term, as Additional Rent, LESSEE’s
Allocable Percentage of any and all Operating Expenses attributable to the
Building for said year of the Lease Term (herein, “Additional Operating Expense
Rent”). Operating Expenses as set forth in Exhibit B hereto (provided for
illustration) are the unaudited expenses for calendar year 2012. Actual
Operating Expenses will be subject to change based on actual costs and expenses
incurred for each of the categorized Exhibit B costs and expenses actually
incurred in 2015 and for each subsequent calendar year during the Lease Term,
and through the Extended Term (if any).

 




4

--------------------------------------------------------------------------------

 

“Operating Expenses” means the costs incurred by the LESSOR in connection with
the operation, management and maintenance of the Building. “Operating Expenses”
shall not include the following: the costs of LESSEE’s or any other tenant’s
improvements and services for which LESSEE or any tenant directly reimburses
LESSOR, or pays third persons at LESSOR’s directions; Taxes and any income,
excise, transfer or franchise taxes of the LESSOR; the costs incurred in any
rehabilitation, reconstruction or other work occasioned by any insured casualty
(i.e. as to which LESSOR is required to carry insurance hereunder), or by the
exercise of the right of eminent domain (except to the extent of any so-called
“deductible” amount under policies of insurance or any costs actually incurred
for which any insurance company does not reimburse or compensate LESSOR or
Owner); depreciation or interest payments on the Building; general corporate
overhead of the LESSOR entity (including salaries of executives and owners not
directly employed in the management/operation of the Building, and any penalties
or damages that LESSOR may pay to LESSEE or any other tenant of the Building
under their respective leases); expenses incurred in any direct dispute with any
particular tenant (other than those incurred which are of benefit to or protect
the rights of other tenants in the Building, generally); costs of renovations to
vacant or other tenants’ spaces; costs of capital improvements to the Building
its systems and appurtenances (but not including maintenance, repairs or
replacements), and any rental payments for equipment which, if purchased, would
be excluded as a capital improvement under generally accepted accounting
standards in LESSOR’s reasonable judgment; brokerage and advertising costs in
seeking or leasing to new tenants; and penalties incurred due to LESSOR’s
violation or any violation of any government order; any ground or underlying
lease rental; bad debt expenses and interest, principal, points and fees on
debts or amortization on any mortgage or other debt instrument encumbering the
Building or the property; costs arising from LESSOR’s charitable or political
contributions; costs of selling, syndicating, financing, mortgaging or
hypothecating any of LESSOR’s interest in the Building; management fees paid or
charged by LESSOR in connection with the management of the Building other than a
management fee based on five (5%) percent of income which is the management fee
uniformly and customarily charged to other tenants in the Building by LESSOR;
costs and expenses (including taxes) to operate the parking garage, valet and
other parking services for the Building, costs for sculptures, paintings,
fountains or other objects of art or the display of such item, and any
replacement garages or parking facilities and any shuttle services as may be
placed in service, including any capital improvements to the parking areas; and
remediation of hazardous materials in the Building or on the land parcels on

which it is located.

 

LESSEE shall pay its Allocable Percentage of Additional Operating Expense Rent
to LESSOR based on a prospective annual schedule prepared by the LESSOR, in
monthly increments based on said schedule, with each monthly payment of Annual
Base Rent due hereunder. LESSOR, at its discretion, may assess LESSEE for any
extraordinary item of cost or expense which may actually occur as a direct
result of LESSEE’s own distinct uses or activities which shall be itemized,
invoiced separately, and paid by LESSEE within thirty (30) days of its receipt
of the invoice. Within one hundred twenty (120) days of the close of each
calendar year, LESSOR shall adjust the prior year’s schedule of Additional
Operating Expense Rent to account for actual and properly accrued costs,
expenses, and liabilities, and shall issue LESSEE a refund or deficiency
statement for that year, as appropriate (the “Operating Statement”). LESSEE
shall pay any deficiency shown thereon within thirty (30) days of its receipt of
said Operating Statement. Any rebates due LESSEE (not contested by LESSOR)
shall, in LESSOR’s

 




5

--------------------------------------------------------------------------------

 

reasonable discretion, be credited toward current monthly Additional Operating
Expense Rent or paid to LESSEE within thirty (30) days.

 

LESSEE shall have the right to audit the applicable records of LESSOR to confirm
that the charges billed to LESSEE under Sections 3 and 4 herein are proper and
conform to the provisions of such Sections. Such right shall be exercisable by
LESSEE within six (6) months after LESSEE’s receipt of LESSOR’s Operating
Statement for the subject Lease Year. LESSOR shall cooperate with LESSEE in
providing LESSEE reasonable access to LESSOR’s books and records during normal
business hours to enable LESSEE to audit LESSOR’s books and records as they
relate to any costs or expenses passed through to LESSEE pursuant to any
provisions of this Lease. If the audit discloses any overpayment on the part of
LESSEE, then LESSEE shall be entitled to a credit on the next succeeding
installment of Rent for an amount equal to the overcharge plus interest on the
amount of such overcharge from the date on which same was paid by LESSEE until
the date refunded by LESSOR at the prime rate then published in The Wall Street
Journal, and such credit shall be extended to succeeding installments of Rent in
the event such overcharge exceeds the amount of the next succeeding such
installment and, in the event the term of this Lease has expired or been earlier
terminated, then LESSEE shall be entitled to a refund of such excess from LESSOR
within thirty (30) days after such date or expiration or earlier termination. If
the audit discloses any undercharge or underpayment on the part of LESSEE, then
LESSOR shall be entitled payment of that difference, to be paid with the next
succeeding installment of Rent, in the amount equal to the undercharge or
underpayment. If the audit discloses any overpayment on the part of the Lessee,
then subject to the LESSOR’s rights to arbitration of the disputed issues as set
forth below (in which case payment shall be tolled to the end of such
proceedings), the LESSOR shall reimburse LESSEE for the actual third party costs
of such audit, but in no event shall such cost reimbursement exceed a sum equal
to the overpayment amount due to LESSEE.

 

If there are disputes regarding the results of the audit, the parties will
attempt to resolve such disputes in good faith. Any unresolved dispute may be
referred for final and binding arbitration before JAMS Inc., (the alternative
dispute resolution company located in Boston, Mass.) on terms and conditions to
be established by the arbitrator, the hearings thereon not to proceed longer
than one (1) day. The arbitrator will be an individual selected by agreement of
the parties consistent with the procedures and practices of JAMS, Inc., with
knowledge of commercial real estate in the greater Boston area, and who is a
“disinterested person” with respect to the LESSOR and LESSEE. All costs of
arbitration shall be shared equally by LESSOR and LESSEE.

 

4.

Additional Rent (Real Estate Taxes).

 

LESSEE, in addition to the sums payable to LESSOR as Annual Base Rent as
determined in Section 2 hereof, shall pay to LESSOR for each year (or portion
thereof, as applicable) of the Lease Term, as Additional Rent, LESSEE’s
Allocable Percentage of all sums attributable to the municipal real estate taxes
on the Building and land on which it is situated (“Taxes”) allocable to said
year) (herein the “Additional Real Estate Tax Rent”).

 

Notwithstanding the foregoing, LESSOR shall be under no obligation to file for
any abatement of taxes for FY 2014 or any other fiscal year, and LESSEE shall
pay all amounts as

 




6

--------------------------------------------------------------------------------

 

invoiced by LESSOR, receiving a rebate based on its Allocable Percentage only if
an abatement is sought and received by LESSOR.

 

LESSEE shall pay its Allocable Percentage of Additional Real Estate Tax Rent to
LESSOR based on a prospective annual schedule prepared by the LESSOR, in monthly
increments based on said schedule, with each monthly payment of Annual Base Rent
due hereunder. Within one hundred twenty (120) days of the close of each tax
year, LESSOR shall adjust the prior year’s schedule of Additional Real Estate
Tax Rent to account for actual and properly accrued costs, expenses, and
liabilities, and shall issue LESSEE a refund or deficiency statement for that
year, as appropriate. LESSEE shall pay any deficiency shown thereon within
thirty (30) days of its receipt of said Operating Statement. Any rebates due
LESSEE (not contested by LESSOR) shall, in LESSOR’s reasonable discretion, be
credited toward current monthly Additional Real Estate Tax Rent or paid to
LESSEE within thirty (30) days.

 

LESSOR shall keep complete books and records regarding Operating Expenses and
Taxes at LESSOR’s principal offices, as to which LESSEE shall be given access as
contemplated below during LESSOR’s normal business hours for the purpose of
reviewing and copying (at LESSEE’s expense except as otherwise set forth
herein). LESSOR shall retain all records of Operating Expenses and Taxes for at
least three (3) years.

 

5.

Security Deposit.

 

No later than Commencement Date, LESSEE shall post with LESSOR (and maintain at
all times during the Original and Extended Term, if any), a Security Deposit in
the amount of Ninety Two Thousand Two Hundred Fifty One and 26/100 ($92,251.26)
Dollars (the “Security Deposit Amount”) as described below; which shall be held
as security for LESSEE’s performance as herein provided, to be returned to
LESSEE at the end of this Lease Term (as may be earlier terminated or extended),
unless applied by LESSOR prior thereto in the event of any uncured default by
LESSEE hereunder beyond applicable notice and cure periods. The Security Deposit
shall be delivered to Landlord in two installments: (i) the sum of Sixty One
Thousand Five Hundred 67/100 ($ 61,500.67) Dollars to be tendered by LESSEE upon
execution of this Lease; and (ii) an additional sum of Thirty Thousand Seven
Hundred Fifty 33/100 ($ 30,750.33) Dollars to be tendered by LESSEE on the
Commencement Date (i.e. on or before April 1, 2015) hereunder. Failure to
deliver the Security Deposit within five (5) days after written notice by LESSOR
shall result in breach of this Lease and at Landlord’s election, termination of
this Lease, time being of the essence.

 

The Security Deposit Amount shall be delivered to LESSOR, as set forth above,
either by:

 

 

(a)

bank check (which sum, plus any interest thereon, LESSOR shall be entitled to
commingle and use with LESSOR’s own funds); or

 

 

(b)

irrevocable stand-by Letter of Credit, substantially in the form attached hereto
as Exhibit C from a commercial bank in Massachusetts reasonably acceptable to
LESSOR.

 

If available to LESSEE, the Letter of Credit shall be the full term of this
Lease. However, the Letter of Credit may be written on an annual basis with a
provision that it may be

 




7

--------------------------------------------------------------------------------

 

drawn upon if LESSEE fails to provide a renewal or replacement therefor
forty-five (45) days prior to the expiration of the then existing Letter of
Credit.

 

The Letter of Credit shall: (i) name LESSOR as beneficiary; (ii) be cancelable
only with a minimum 30 days prior notice to LESSOR; and (iii) be substantially
in the form attached hereto as Exhibit C and in all respects in form and
substance reasonably satisfactory to LESSOR

 

LESSOR reserves the right, at any time at which the LESSOR has reasonable
grounds to question the economic viability of the bank issuing the then existing
Letter of Credit to require that the original Letter of Credit be replaced by
another Letter of Credit issued by another commercial bank reasonably acceptable
to LESSOR. LESSEE shall be required to make its substitution within fifteen (15)
days from receipt of LESSOR’s notice. Failure to provide said replacement Letter
of Credit shall entitle LESSOR to draw on the existing Letter of Credit and hold
the cash proceeds thereof as the Security Deposit hereunder.

 

LESSOR agrees that it shall not draw on the Security Deposit Amount hereunder
except to the extent necessary to cure a default beyond applicable notice and
cure periods of LESSEE hereunder, or upon failure to LESSEE to tender a
replacement or renewal Letter of Credit as contemplated above. LESSOR agrees
that it shall deliver the Security Deposit to any successor in interest to
LESSOR’s rights hereunder. Provided that LESSEE is not then in default under
this Lease, the Security Deposit shall be refunded to LESSEE (or the original
Letter of Credit returned) within thirty (30) days after the end of the Lease
Term.

 

6.

Use of Leased Premises.

 

LESSEE shall use the leased premises for general office, research and
development and laboratory use, and any other use ancillary thereto only (the
“Permitted Uses”), which uses LESSOR warrants and represents are currently
allowed under local zoning regulations (subject to compliance with federal,
state and municipal safety, healthy, building, and sanitary codes), and any
encumbrance and restrictive instruments and agreements affecting the Building
The LESSEE will use the Leased Premises in a safe manner and will not do or
permit any act or thing which is contrary to any legal or insurance requirement
referred to in Section 17 hereof or which constitutes a risk to the safety,
health or well-being of other lessees in the Building, or the community, or
creates a public or private nuisance or waste.

 

Except for the Permitted Items (as defined hereafter), LESSEE shall not be
entitled, for research or testing purposes, to bring any animals (including
without limitation laboratory mice, rats or other mammals or primates, reptiles
or aquatic life); micro-organisms; or bacteriological, biological, or
pathological agents; (collectively, “Biological Items”) into the Building or the
Leased Premises without prior written notice to LESSOR and LESSOR’s express
written consent; which consent shall not be unreasonably withheld, conditioned
or delayed. LESSEE, at its sole cost and expense, shall comply with all
applicable local, state and federal governmental statutes, regulations, rulings
and orders applicable thereto (including procuring any required permits or
authorizations) as to any of the foregoing Biological Items allowed under this
Section 6. LESSOR may condition its consent to the presence of such animals
based on quantity, type, arrangements for storage, sanitation, transportation,
and other physical and logistical considerations as LESSOR may reasonably
determine in each instance and from time

 

8

--------------------------------------------------------------------------------

 

to time as circumstances may require. Notwithstanding any provision to the
contrary herein, LESSOR hereby consents and agrees that LESSEE may keep the
“Permitted Items” described on Exhibit D hereto at the Leased Premises and
utilize them for the Permitted Uses hereunder, provided however, such consent by
LESSOR does not relieve LESSEE from identifying, procuring in advance, and
maintaining any and all municipal, state and federal permits or authorizations
therefor (including without limitation the transport, storage and handling
thereof), which shall be LESSEE’s sole responsibility and the absence of which
shall not in manner abrogate this Lease or reduce any of LESSEE’s obligations to
pay all Rent due hereunder or otherwise perform hereunder. Any material
additions or changes to the Permitted Items shown on Exhibit D shall require
LESSOR’s further consent per the standards set forth above in this Section 6 and
upon the giving of such further consent Exhibit D shall be deemed to be amended
accordingly. LESSEE hereby indemnifies and holds harmless LESSOR from and
against any and all damages, liabilities, claims, demands, actions or other
losses arising from LESSEE’s noncompliance with this clause, except to the
extent the same results or arises from the negligence or willful misconduct of
LESSOR. Other than for research and testing purposes as conditioned and set
forth above, LESSEE shall not permit any other animals on the Leased Premises
(with exception only for bona fide “service animals” subject to advance prior
approval by LESSEE on a case by case basis).

 

LESSEE shall have access to the Leased Premises for LESSEE’s use seven days per
week and twenty four hours per day for each day of the Term, subject to the
provisions of Section 7 hereof relative to overtime heat and air-conditioning.
LESSEE shall keep the Leased Premises and adjacent areas in a clean and good
condition equivalent to the standards reasonably set by LESSOR for the Building,
reasonable wear and tear and casualty excepted. LESSEE shall be solely
responsible to provide its own cleaning and janitorial services to the Leased
Premises, at its sole cost and expense.

 

LESSEE shall be responsible for the prompt and proper disposal of all garbage,
refuse, debris and other waste as mandated by reasonable and uniform Building
regulations. LESSOR shall provide and maintain a trash dumpster and/or compactor
at the Building loading dock, for the non-exclusive use of all tenants for
disposal of non-hazardous/non controlled materials and substances. LESSEE may,
but shall not be obligated to implement a recycling program, but its
implementation, maintenance, or operation shall be without any cost or expense
to LESSOR or any other tenants of the Building. LESSOR is not obligated to
coordinate any such program in any respect.

 

7.

Utilities.

 

LESSOR shall provide to the Leased Premises and also to the common areas and
facilities which LESSEE enjoys the right to use in accordance with standards
reasonably determined by LESSOR for the Building and set forth herein, the
following services: (1) hot and cold running water from points of supply to the
water faucets or taps in the Leased Premises for use by LESSEE, the cost of
which shall be paid by LESSEE per the readings of the submeter(s) for the Leased
Premises; (2) heat and air conditioning (as applicable) during Normal Business
Hours (and at such other times requested by LESSEE in accordance with the
provisions of this Section 7 set forth below); which heating and air
conditioning systems (i) LESSEE controls (as to temperature settings in LESSEE’s
laboratory space above the base system settings); (ii)

9

--------------------------------------------------------------------------------

 

LESSOR controls (as to temperature settings for the base system serving LESSEE’s
office space); and (iii) LESSOR shall repair and maintain (with direct separate
charges passed on to the LESSEE) with respect to the supplemental laboratory
systems); (3) ventilation and exhaust, and electricity (payable by LESSEE),
sufficient for the Permitted Uses as they are generally stated; (4) maintenance
and repair of the Building, Premises and Common Areas as set forth in Section 11
below; and (5) elevator service; (items (1) through (5) above are collectively
referred to herein as “Services”). “Normal Business Hours” shall mean 8 AM to 6
PM Monday through Friday, except for the following holidays, only: Thanksgiving
Day, Christmas Day, New Year’s Day, Memorial Day, Fourth of July, and Labor Day.

 

Notwithstanding the foregoing, LESSEE shall pay all charges for electricity used
on the Leased Premises per the existing submeter(s) for the Leased Premises (or
alternatively, any submeters that need to be installed, which shall be installed
at LESSOR’s sole cost and expense), and as set forth below. LESSOR shall provide
monthly estimates of use that are based upon actual use for the prior year (i.e.
the estimates to be reset annually), to be confirmed by periodic check meter
readings for the Leased Premises itself. LESSEE shall pay for such electrical
charges upon receipt of its monthly invoice from LESSOR, to be rendered and paid
based on those estimates within thirty (30) days of LESSEE’s receipt of the
invoice. Within one hundred twenty (120) days of the close of each calendar
year, LESSOR shall adjust the LESSEE’s prior year’s electrical payments to
account for the actual and properly accrued charges reflective of the actual
check meter readings for such year, and shall issue LESSEE a refund or
deficiency statement for that year, as appropriate. LESSEE shall pay any
deficiency shown thereon within thirty (30) days of its receipt of said invoice.
Any rebates due LESSEE (not contested by LESSOR) shall be credited toward then
current monthly electrical charge invoices or paid to LESSEE within thirty (30)
days

 

LESSOR shall maintain (a) an average temperature in the useable common areas of
the Building generally between 65 degrees Fahrenheit and 75 degrees Fahrenheit
at all times, and (b) an average temperature in the office portions of the
Leased Premises generally between 65 degrees Fahrenheit and 75 degree Fahrenheit
during Normal Business Hours (the “HVAC Criteria”). LESSEE hereby acknowledges
that LESSEE controls the temperature in its own laboratory spaces; there shall
be no requirement for LESSOR to maintain the foregoing standards with respect
thereto; and LESSOR shall not be responsible for coordination of the relative
temperatures within the Leased Premises, given LESSEE’s control over such
systems (however LESSOR shall be responsible for the balancing of the HVAC
systems servicing the Leased Premises as of the beginning of LESSEE’s occupancy
under its Bluebird / Dimensions Sublease, with no obligation to do so
thereafter) provided, however, that LESSOR shall be responsible for providing
electricity and water to the HVAC equipment serving the laboratory spaces
24-hours per day, 7 days per week, such usual and customary electrical capacity
and water volume to be in same quantities as are sufficient for the average
office/laboratory tenant in the building without regard to any special
requirements or specialized equipment (it being LESSEE’s responsibility to make
separate arrangements with LESSOR, at LESSEE’s cost and expense, for any greater
or more intense requirements). At any time, upon no less than thirty two (32)
hours prior notice by LESSEE, LESSOR shall make available overtime heat and
air-conditioning to LESSEE at the Premises in accordance with clause (b) of the
HVAC criteria, and LESSEE shall pay as additional rent, overtime heat and
air-conditioning for the office portions of the Leased Premises as may be
requested by LESSEE for the Leased Premises on the basis of $150.00 per zone per




10

--------------------------------------------------------------------------------

 

hour (subject to increase by the same percentage amount by which the standard
electric rates are increased), as billed by LESSOR. LESSEE shall give LESSOR
thirty two (32) hours prior notice of any requirements for specialized overtime
heating and air-conditioning. LESSOR shall not be liable to LESSEE for any
interruption, interference, damage or loss to LESSEE’s research or
experimentation occasioned as a result of any failure in the heating,
ventilation, air conditioning, or electrical services or other utilities
servicing the Building or the Leased Premises. No plumbing or electrical work of
any type shall be done without LESSOR’s approval which approval shall not be
unreasonably withheld or delayed, and, if applicable, the appropriate municipal
permit and/or inspector’s approval. Water for domestic type sanitary purposes
(only) shall be supplied at LESSOR’s expense. There shall be separately metered
and separately paid for by LESSEE, non-potable laboratory water and water for
other particularized uses in the Leased Premises.

 

An “Abatement Event” shall be defined as an event or circumstance (other than
those addressed in Section 18, or subject to Section 27 herein) caused by any of
(i) LESSOR’s negligence; (ii) LESSOR’s willful misconduct; or (iii) any act or
failure to act that is solely within LESSOR’s control; that prevents LESSEE from
accessing or using the Premises or any substantial portion thereof (other than
temporary interruptions necessitated by LESSOR’s performance of its obligations
for maintenance and repairs as contemplated in Section 10 hereof). LESSEE shall
give LESSOR notice (“Abatement Notice”) of any such Abatement Event, and if such
Abatement Event continues beyond the “Eligibility Period” (as that term is
defined below), then the Annual Base Rent and LESSEE’s other monetary
obligations to LESSOR hereunder shall be abated entirely or reduced, as the case
may be, after expiration of the Eligibility Period for such time that LESSEE
continues to be so prevented from using the affected portion of the Premises in
the proportion that the affected area of the Premises bears to the total
rentable area of the entire Premises. The term “Eligibility Period” shall mean a
period of five (5) consecutive business days after LESSOR’s receipt of any
Abatement Notice(s). In addition, but subject to the provisions of Section 18
hereof (which take precedence), if an Abatement Event continues for ninety (90)
consecutive days after any Abatement Notice, LESSEE may terminate this Lease by
written notice to LESSOR at any time prior to the date such Abatement Event is
cured by LESSOR.

 

8.

Compliance with Laws.

 

LESSEE acknowledges that no trade, occupation, or activity shall be conducted in
the Leased Premises or use made thereof which will be unlawful, improper, noisy,
offensive, or contrary to any federal or state law or administrative
regulations, or any municipal ordinance or regulations in force at any time in
Cambridge. LESSEE shall keep all employees working in the Leased Premises
covered with Worker’s Compensation Insurance, as applicable. Specifically,
LESSEE shall be responsible for causing the Premises and any work conducted
therein to be in full compliance with the Occupational Safety and Health Act of
1970 and any amendments thereto. LESSEE shall strictly adhere to any and all
federal, state, and municipal laws, ordinances, and regulations governing the
use of LESSEE’s laboratory scientific experimentation. LESSEE shall be solely
responsible for procuring and complying at all times with any and all necessary
permits directly relating or incident to: the conduct of its office and research
activities on the Premises; its scientific experimentation on the Premises; any
transportation; storage; handling; use and disposal of any low level radioactive
or bacteriological




11

--------------------------------------------------------------------------------

 

or pathological substances or organisms or other hazardous wastes or
environmentally dangerous substances or materials. LESSEE shall immediately give
notice to LESSOR of any written warnings or violations relative to the above
received from any federal, state, or municipal agency or by any Court of Law,
and shall immediately take steps to cure the conditions causing any such
violations; and LESSOR shall permit LESSEE to cure said harm or hazard prior to
any active intervention by LESSOR (except where such intervention is
necessitated by the emergency nature of the harm or hazard; or where the harm or
hazard impairs the value of the Building, (directly or as collateral on any
debt); interests with any other tenant’s rights; or is required by any
governmental agency or authority.

 

LESSEE shall fully indemnify and hold harmless in all respects LESSOR from any
and all claims, demands, losses, liabilities, and damages (including all
necessary and reasonable expenses for contractors, consultants, environmental
engineers, attorneys, and other professionals utilized by LESSOR to evaluate and
remediate any hazard or harm caused by LESSEE and which LESSEE has failed to
cure; and further including any and all fines or fees assessed by any
governmental agency relative to any hazard or harm), directly arising from the
conduct of its research on the Leased Premises (especially relating to research
involving hazardous substances), or LESSEE’s obligations and responsibilities as
set forth above and herein, and excepting liability for any claims and damages
resulting from the acts or negligence of LESSOR or its agents or employees.

 

Notwithstanding the foregoing or any other provision of this Lease, however,
LESSEE shall not be responsible for compliance with any such laws, regulations,
or the like requiring (i) structural repairs or modifications or (ii) repairs or
modifications to the base Building utilities running to the Leased Premises or
(iii) installation of new Building service equipment, such as fire detection or
suppression equipment, unless such repairs, modifications, or installations
shall be due to LESSEE’s particular manner or intensity of use of the Leased
Premises (in contrast to the general office/laboratory use allowed under the
Permitted Uses), or LESSEE’s negligence or willful misconduct or that of its
employees, agents or independent contractors.

 

9.

Fire and General Insurance Requirements.

 

LESSEE shall not permit any use of the Leased Premises which will make voidable,
increase any premium, or decrease any insurance on the Building and property of
which the Leased Premises are a part, or on the contents of said Building, or
which shall be contrary to any law, regulation, or order from time to time to
established or issued by the local Fire Department, or any similar body, or any
restriction contained in any of LESSOR’s insurance policies as to the Building
and property provided, however that LESSOR hereby represents and warrants that
the Permitted Uses contemplated hereunder shall not violate any of the foregoing
regulations or restrictions as of the Delivery Date. LESSEE shall, within ten
(10) days of demand, reimburse LESSOR all extra insurance premiums caused by
LESSEE’s particular use of the Leased Premises (as opposed to Permitted Uses
generally). After prior notice to LESSEE and an opportunity to cure, LESSEE
shall pay LESSOR if LESSOR incurs any extraordinary costs or expenses to
maintain the Leased Premises or any Building equipment servicing the same
incurred as a direct result of LESSEE’s vacating the Leased Premises or allowing
the same to remain unoccupied for any extended periods of time during the Lease
Term.

 






12

--------------------------------------------------------------------------------

 

10.

Maintenance of Leased Premises.

 

LESSOR shall be responsible for all exterior and structural maintenance of the
Leased Premises (including without limitation exterior plate glass), the
maintenance and repair of the Building, including without limitation the roof
and foundation of the Building of which the Leased Premises are a part, and for
the maintenance, repair and replacement of all common areas serving the
Premises, and LESSOR’s heating and cooling equipment, doors, locks, plumbing,
and electrical wiring, and other Building systems serving the Premises and
common areas of the Building; except for damage caused by the malicious,
willful, or negligent acts of LESSEE, and chemical, water or corrosion damage
from any source within the control of LESSEE (subject to the last paragraph of
Section 17). Additionally, LESSOR warrants to repair or replace (in LESSOR’s
discretion in each instance) major components of the “Premises Specific
Mechanical Equipment”, which consists of: (i) the make-up air units in the
laboratory area of the Leased Premises, and (ii) the exclusive supplemental HVAC
units in the laboratory and office areas; from the Commencement Date forward (
provided the same remain in good working order and condition during and at the
end of the Bluebird / Dimensions Sublease; responsibility for which to be as
determined under the Bluebird Lease up to the Commencement Date). In the
discharge of LESSOR’s responsibility for the Premises Specific Mechanical
Equipment, LESSOR shall have the option to contract with a reputable service
provider for a comprehensive preventative maintenance service plan, the cost and
expense of which (as relates to the Leased Premises) shall be borne by LESSEE
and promptly paid upon separate invoicing by LESSOR. Consequently, LESSOR’s only
warranty as to the Premises Specific Mechanical Equipment shall be for
extraordinary major component failure and repair, and not for usual and ordinary
maintenance and repairs.

 

LESSEE agrees to maintain at its expense all other elements and components of
the Leased Premises in the same condition as they are at the Delivery Date,
normal wear and tear and damage by fire or casualty only excepted, and whenever
necessary, to replace light bulbs, interior plate glass and other glass therein,
acknowledging that the Leased Premises upon delivery under the Bluebird /
Dimensions Sublease, the Leased Premises) are in good order and repair and the
light bulbs and glass whole. LESSOR shall be responsible for the periodic
inspection, maintenance and repair of all Premises Specific Mechanical Equipment
in the Leased Premises throughout the Lease Term (with direct separate charges
passed on to the LESSEE), and LESSOR may retain the services of an outside third
party maintenance contractor toward this end. LESSEE will properly control or
vent all solvents, degreasers, and the like and shall not cause the area
surrounding the Leased Premises to be in anything other than a neat and clean
condition, depositing all waste in appropriate receptacles. LESSEE shall not
permit the Leased Premises to be overloaded, damaged, stripped or defaced,
suffer any waste of the Leased Premises. Any maintenance which is the
responsibility of LESSOR and which is necessitated by some specific aspect of
LESSEE’s negligent or reckless use of the Leased Premises shall be at LESSEE’s
expense (subject to the last paragraph of Section 17).

 

All maintenance provided by LESSOR shall be performed as reasonably required at
LESSOR’s discretion and except for emergencies, during LESSOR’s normal business
hours. LESSEE shall be solely responsible for maintenance and operation of any
and all of its systems installed by the LESSEE and shall waive any and all
claims against LESSOR for any damage, impairment, or loss relative to these
systems unless such damage is caused by the acts or




13

--------------------------------------------------------------------------------

 

negligent or reckless acts of LESSOR. Specifically, LESSEE shall maintain, at
its sole expense, and pay all charges for electrical service and use of all
LESSEE’s equipment associated with its operation.

 

LESSOR shall provide: (a) for maintenance, repair and upkeep for the landscaping
on the property; (b) janitorial services in the common areas; (c) hot and cold
water for lavatories, restrooms, kitchenettes and potable water; and (d) its
standard security system into the Building, with LESSEE to be responsible for
the installation, monitoring, maintenance and repair of its own security system
into the Leased Premises from the adjacent common areas, and to coordinate the
means of emergency access/egress to and from the Leased Premises with LESSOR,
and with LESSOR to reasonably cooperate with LESSEE to the extent practicable
(without any additional cost to LESSOR).

 

11.Delivery of Leased Premises to LESSEE - LESSEE’s Alterations to Leased
Premises - LESSEE’s Rights to Certain Systems and Equipment.

 

(a)Initial Delivery, Possession and Occupancy of the Leased Premises. The Leased
Premises are to be delivered to LESSEE initially under the Bluebird Dimensions
Sublease as contemplated in Section 1 hereof. Consequently, LESSEE will be in
possession and occupation thereof as of the Commencement Date of this Lease.
LESSOR shall not have any obligations to make any improvements to the Leased
Premises as of the Commencement Date hereof.

 

(b)LESSEE Improvements to the Leased Premises. LESSEE, whether during the time
it is in possession and occupation of the Leased Premises under the Bluebird /
Dimensions Sublease or after the Commencement Date, shall not make any
structural alterations or additions of any kind to the Leased Premises, but may
make nonstructural alterations provided LESSOR consents thereto in writing, said
consent not to be unreasonably withheld, conditioned or delayed. Notwithstanding
the foregoing, LESSEE may make alterations within the Leased Premises which are
solely cosmetic in nature without LESSOR’s consent. Plans and specifications for
any of LESSEE’s potential improvements requiring LESSOR’s consent shall be
submitted by LESSEE to LESSOR in each instance, in advance of any proposed work,
in sufficient detail and scope to enable LESSOR to make a reasonable
determination thereon. All such allowed alterations (“LESSEE’s Improvements”)
shall be at LESSEE’s expense and shall be in quality at least equal to the
present construction. If LESSOR performs any services for LESSEE in connection
with such alterations or otherwise, LESSEE shall reimburse LESSOR for LESSOR’s
actual and reasonable out-of-pocket costs for such services and any invoice
therefor will be promptly paid. LESSEE shall be responsible to use such
contractors as will ensure harmonious labor relations in the Building and on the
site; and to prevent strikes, work stoppages, picketing and other labor actions.
LESSEE shall submit a list of its contractors to LESSOR in advance. LESSEE shall
provide LESSOR with acceptable general liability and builder’s risk insurance
certificates naming LESSOR and its lender as additional named insureds prior to
the commencement of any work by LESSEE. LESSEE shall not permit any mechanics
liens, or similar liens, to remain upon the Leased Premises in connection with
work of any character performed or claimed to have been performed at the
direction of LESSEE and shall cause any such lien to be released, removed or
bonded forthwith without cost to LESSOR. Any alterations completed by LESSEE,
including, without limitation, window blinds or other window treatment, shall be
building standard unless LESSOR expressly agrees otherwise. Any and all




14

--------------------------------------------------------------------------------

 

installations by LESSEE shall become a part of the Leased Premises and LESSEE
shall not remove the same either during the Term or at the expiration or earlier
termination of this Lease, unless directed to do so by LESSOR at the time such
Alterations are approved; except that LESSEE shall have the right to remove any
hardwired or hard-plumbed equipment purchased, paid for and installed by LESSEE
itself, such as chemical fume hoods, as long as LESSEE restores the Leased
Premises to the condition that it was in prior to the installation of such
equipment. Notwithstanding the foregoing or any provision to the contrary
contained herein LESSEE shall retain title to and be entitled to remove any
movable office furniture, equipment, trade fixtures, and other personal property
at the Premises, provided the Leased Premises and any common areas impacted
thereby are restored to their original condition prior to such installations.
LESSOR shall have the right at any time to change the arrangement of parking
areas, stairs, walkways or other common areas of the Building of which the
Leased Premises are a part, provided such changes do not interfere with LESSEE’s
use of the Leased Premises or access to such areas and facilities (including,
without limitation, the Building and the Premises), or any other right of LESSEE
hereunder.

 

(c)Shared Use of Certain Laboratory Support Systems. LESSEE shall have the right
to share in the use of certain existing laboratory support systems (owned by
LESSOR), including the compressed air/vacuum, during LESSEE’s occupancy under
the Bluebird / Dimensions Sublease and during the Lease Term, as they are
currently servicing, shared, and used by other tenant(s) on the fourth and fifth
floors of the Building. If LESSEE elects to use said systems: (i) LESSEE shall
be responsible to share in the costs and expenses of repairs, maintenance,
servicing and operation thereof, pro rata with other actual users; (ii) LESSOR
shall replace capital components of such laboratory support systems so provided
(duly depreciated by LESSOR over the useful life of said equipment, with the
annual depreciation to be passed on to the users thereof during that year and
allocated pro rata to them, payable separately to LESSOR upon invoice) and (iii)
LESSEE shall enter into LESSOR’s standard side agreement with respect thereto
(attached hereto as Exhibit E). LESSOR shall ensure that said shared laboratory
systems remain available to LESSEE for its shared use during LESSEE’s occupancy
under the Bluebird / Dimensions Sublease and throughout the Lease Term. LESSOR
does not provide any representations or warranties relative to LESSEE’s election
to use or not use any of the shared laboratory support systems above, nor shall
LESSOR be responsible, directly or indirectly, for any consequences arising from
LESSEE’s actual use of said systems or the suitability or performance of any of
the equipment comprising said systems or related thereto, LESSEE to be solely
responsible therefor at its sole risk.

 

(d)LESSEE’s Option to Locate, Install and Use Certain Equipment and Systems.
During the Lease Term LESSEE shall have the option to procure and install, at
its sole cost and expense in all instances, additional HVAC equipment, antennas,
satellite dishes and related accessory equipment and connections on the roof of
the Building, in locations that LESSOR deems acceptable in its discretion, and
to tie-in said equipment to the Leased Premises through areas of the Building
that LESSOR deems acceptable in its discretion. LESSOR does not provide any
representations or warranties relative to LESSEE’s determination as to the
foregoing, nor shall LESSOR be responsible, directly or indirectly, for any
consequences arising from LESSEE’s selection, placement, use or operation of the
same, or the suitability or performance of any of such equipment or
installations; LESSEE to be solely responsible therefor at its own risk.

15

--------------------------------------------------------------------------------

 

(e)LESSEE’s Shared Use of Emergency Generator. LESSEE shall have the right to
share in the use of the existing gas fired emergency generator and controller
currently installed and covering the Leased Premises, with other users on the
fourth and fifth floors of the Building, during LESSEE’s occupancy under the
Bluebird / Dimensions Sublease and during the Lease Term. If LESSEE elects to
use said emergency generator: (i) LESSEE shall be responsible to share in the
costs and expenses of repairs, maintenance, servicing and operation thereof, pro
rata with other actual users; (ii) LESSOR shall replace capital components of
said emergency generator so provided (duly depreciated by LESSOR over the useful
life of said equipment, with the annual depreciation to be passed on to the
users thereof during that year and allocated pro rata to them, payable
separately to LESSOR upon invoice) and (iii) LESSEE shall enter into LESSOR’s
standard side agreement with respect thereto (attached hereto as Exhibit E-l ).
LESSOR does not provide any representations or warranties relative to the
foregoing, nor shall LESSOR be responsible, directly or indirectly, for any
consequences arising from LESSEE’s actual use of said emergency generator or the
suitability or performance of said emergency generator; LESSEE to be solely
responsible therefor at its sole risk, and LESSEE confirming that it has
inspected the emergency generator to its satisfaction prior to the execution of
this Lease and accepts the same in its current operating condition. LESSEE shall
be solely responsible for the maintenance and operation of the emergency
generator (on the shared basis stated above) during LESSEE’s occupancy under the
Bluebird / Dimensions Sublease and during the Lease Term. Alternatively, upon
written request from LESSEE, LESSOR shall designate a location, to be mutually
agreeable to LESSOR and LESSEE, for LESSEE to install, maintain, repair and
operate its own separate emergency generator at LESSEE’s sole cost and expense.

 

(f)LESSEE’s Exclusive Use of Acid Neutralization System. LESSEE shall have the
exclusive right to the use of the acid neutralization system currently installed
for the Leased Premises, during LESSEE’s occupancy under the Bluebird /
Dimensions Sublease and during the Lease Term. LESSOR does not provide any
representations or warranties relative to the foregoing, nor shall LESSOR be
responsible, directly or indirectly, for any consequences arising from LESSEE’s
actual use of said acid neutralization system, or the suitability or performance
of said acid neutralization system; LESSEE to be solely responsible therefor at
its sole risk, and LESSEE confirming that it has inspected the acid
neutralization system to its satisfaction prior to the execution of this Lease
and accepts the same in its current operating condition. LESSEE shall be solely
responsible for the maintenance and operation of the acid neutralization system
during LESSEE’s occupancy under the Bluebird / Dimensions Sublease and during
the Lease Term.

 

(g)LESSEE’s Responsibility for Permits. During the Lease Term LESSEE shall be
solely responsible to apply for and procure and maintain any and all permits and
government authorizations for its installation, operation and use of any of the
equipment and systems set forth above in this Section 11 (e.g. MWRA permit for
the acid neutralization system, etc.); and shall indemnify the LESSOR for any
and all damages arising from its failure to do so.

 

12.

Assignment and Subletting.

 

LESSEE covenants and agrees that neither this Lease nor the Term and estate
hereby granted, nor any interest therein will be assigned, mortgaged, pledged,
encumbered or otherwise transferred, and that neither the Leased Premises, nor
any part thereof, will be encumbered in any

 




16

--------------------------------------------------------------------------------

 

manner by reason or by act or omission of LESSEE, or used or occupied, or
permitted to be used or occupied, by anyone other than LESSEE, its servants,
agents, contractors and employees, or for any use or purpose other than as above
stated, or be sublet, without in each case LESSOR’s prior written consent, which
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing,
LESSOR’s prior written consent shall not be required for any assignment or
sublet to a wholly or majority owned affiliate or subsidiary of the LESSEE, or
any entity succeeding to LESSEE as a direct result of a merger or consolidation,
acquisition, asset or stock transfer, or issuance of stock by LESSEE (“Permitted
Transfer”).

 

The grounds upon which LESSOR may reasonably withhold its consent are as
follows:

 

(i)The prospective assignee’s or sub-lessee’s intended use of the Premises does
not conform to the permitted uses set forth in the Lease; or,

 

(ii)The nature, character, class and standards of the prospective assignee’s or
sublessee’s business will not be consistent with those of other lessees in the
Building or will not conform to the mix of other lessees in the Building at that
time; or,

 

(iii)The financial strength and reliability of the prospective assignee or
sublessee, excluding any additional personal or corporate guarantees, is not
sufficient, in LESSOR’s reasonable business judgment, to meet all of such
prospective assignee’s or sublessee’s obligations to be performed as of and from
the date of said assignment or sub-letting. The prospective assignee or
sub-lessee must produce to LESSOR’s accountants a verified and current audited
financial statement, (or if none has been prepared by said prospective assignee
within the past three years, a CPA certified current financial statement), and
such other documentation as is material in making such determination; which
shall be kept confidential by them; or,

 

(iv)The operations of the prospective assignee or sub-lessee will violate any
exclusive or other rights given any other lessees in the Building; or

 

(v)The failure of LESSOR’s mortgage lender(s) to consent, if such consent is
required under LESSOR’s financing documents.

 

Except in the case of a Permitted Transfer, LESSOR, in addition to Annual Base
Rent and all Additional Rent hereunder, shall be entitled to fifty (50%) percent
of the full amount of any and all sums actually collected by LESSEE, in whatever
form, attributable to or arising from the permitted subletting or assignment,
after deduction for LESSEE’s reasonable costs incurred in connection with the
subletting or assignment, including alterations or improvements, marketing costs
and reasonable brokerage commissions and/or reasonable legal costs actually
incurred, (herein, “Rent Mark-Up”).

 

Notwithstanding LESSOR’s consent to the assignment or subletting, as
contemplated above, LESSEE shall remain primarily liable to LESSOR for the
payment of all Rent and for the full performance of the covenants and conditions
of this Lease; and, upon a default by LESSEE hereunder, LESSOR may collect all
sums due as Rent directly from the assignee/subtenant.

 

Notwithstanding the foregoing, in the event that LESSEE desires to sublet the
Leased Premises, other than in connection with a Permitted Transfer, it shall in
each instance notify the

 




17

--------------------------------------------------------------------------------

 

LESSOR in writing, stating the intended effective date of the proposed sublet
(which shall not be less than 60 days from the date of said notice to LESSOR).
Subject to the preceding sentence, if the proposed sublease itself (or
cumulatively with other approved subleases) accounts for the sublease of greater
than fifty (50%) percent of the area of the Leased Premises, then LESSOR shall
have a period of fifteen (15) days from the date it receives such notice to
exercise an election to take back the Leased Premises being offered for
sublease, in LESSOR’s sole discretion and without any obligation to so elect,
whatsoever, notwithstanding the circumstances, and without prejudice to or
waiver of any of LESSOR’s rights or LESSEE’s continuing obligations hereunder.
LESSEE shall provide LESSOR with all reasonably material information relative to
LESSOR making an informed decision concerning said sublet, immediately upon
LESSOR’s request. If LESSOR elects to take back the Leased Premises so offered
for sublease, it shall send written notice thereof to LESSEE within such fifteen
(15) day period; and LESSEE shall be irrevocably bound to surrender and vacate
the Leased Premises as if the Term of the Lease had expired on the date LESSEE
had set to vacate as appears in the LESSEE’s initial notice to LESSOR; and
provided LESSEE vacates and surrenders on said date, without being in default
(of which LESSEE has been provided written notice) of any provision hereof as of
said date, this Lease shall be null and void and without recourse to either
party hereto with respect to the Leased Premises (but for terms and conditions
contemplated herein to survive termination of this Lease). LESSEE shall not be
entitled to any payments, commissions, credits, offsets, or any kind or nature
arising from said sublet, nor shall any individual or entity acting by, through,
or under LESSEE be so entitled. Once an election is made by LESSOR, LESSEE shall
be subject to the penalties for holding over set forth in this Lease, if it
fails to vacate and surrender the leased Premises by the date LESSEE had set to
vacate as appears said notice, or if it fails to discharge (or cause its lenders
or others with which LESSEE has dealt to discharge) any and all recorded liens
or other encumbrances, notices, or restrictions on its leasehold or contractual
interest in and to the affected portion of the Premises as of said date. Nothing
in this paragraph shall require LESSOR to make an election to take back the
Leased Premises and nothing in the aforesaid process shall relieve LESSEE of its
liability under this Lease should LESSOR elect not to take back the Leased
Premises.

 

13.

Subordination.

 

This Lease shall be subject and subordinate to any and all mortgages and related
documents placed on the Building, Leased Premises or the real property in
existence as of the date hereof or coming into existence at any time hereafter,
without necessity for any confirming documentation. LESSOR shall use
commercially reasonable efforts (which shall not be deemed to include the
payment or expenditure of any sums whatsoever) to obtain a Subordination,
Non-Disturbance and Attornment Agreement from its present and future mortgagees,
in form and substance as typically issued by each such mortgage lender(s); but
LESSOR shall not be liable to LESSEE in any manner (nor shall any of LESSEE’s
full and timely performance under this Lease be conditioned, waived, excused or
altered in any manner whatsoever) if no SNDA is forthcoming, or if any of the
terms and conditions of the same are not deemed acceptable.

 

14.

LESSOR’s Access to Leased Premises.

 

LESSOR or agents of LESSOR may at reasonable times and upon reasonable notice
(except in case of emergency) enter to view the

Leased Premises and may remove any signs not

 

 

 

18

--------------------------------------------------------------------------------

 

approved and affixed as herein provided, and may make repairs and alterations as
LESSOR is permitted to perform under this Lease and repairs which LESSEE is
required but has failed to do (but only after notice and an opportunity to
repair being provided to LESSEE), and may show the Leased Premises to
prospective mortgagees and appraisers, and during the last nine (9) months of
the Term to brokers, and others and to prospective tenants. Additionally, to the
extent necessary to service other portions of the Premises or the common areas
or other tenant spaces in the building; LESSOR may add, relocate, or maintain a
chase, pipes, conduits, or ducts, within the Premises provided the aforesaid do
not materially interfere with LESSEE’s use of the Premises or its aesthetics. If
any such addition or relocation reduces the space available for use by LESSEE,
the amount of Annual Base Rent and LESSEE’s Allocable Percentage for Operating
Expenses and Taxes shall be reduced accordingly. Any entry by LESSOR onto the
Premises for this purpose shall be done in such manner as to minimally interfere
with the business conducted thereon by LESSEE, and undertaken with reasonable
steps to protect LESSEE’s property. Notwithstanding anything contained herein to
the contrary, except in cases of emergency, LESSOR or any of its agents or
employees shall not enter the laboratory portion of the premises unless
accompanied by an authorized representative of LESSEE (except LESSOR may enter
at reasonable times during the last nine (9) months of the tenancy to show the
Leased Premises to prospective tenants, and may enter at reasonable times
throughout the Term of this Lease to show the premises to prospective lenders or
purchasers; and in each case LESSEE shall reasonably accommodate such requests).
LESSEE shall comply with all security and safety measures enacted by LESSEE in
connection with the laboratory space.

 

15.

Snow Removal.

 

LESSOR will be responsible for the removal or other treatment of snow and ice on
walkways, sidewalks, entryways and parking areas. Notwithstanding the foregoing
however, LESSEE shall hold LESSOR harmless from and against claims by LESSEE’s
agents, representatives, employees or business invitees for damage or personal
injury resulting in any way from snow or ice on any area serving the Building,
provided LESSOR has performed this obligation absent LESSOR’s negligence or
willful misconduct.

 

16.

Access and Parking.

 

LESSEE shall be granted the right, at current market rates (which may be
increased from time to time to reflect market increases), to park up to twelve
(12) motor vehicles in the Building’s on-site indoor parking lot or facility on
an unassigned and unreserved basis, in single or tandem spaces, or on a valet
basis, which LESSOR in its sole discretion shall designate from time to time.
LESSEE may, by providing thirty (30) days prior written notice (which must be
effective as of the first calendar day of the next successive month after notice
is given), increase or decrease the number of spaces it uses (up to the maximum
of twelve (12) from time to time. The initial parking rate therefor shall be $
225 per month, per car, which monthly rate may be changed by LESSOR in its
discretion subject to and reflective of periodic market changes in accordance
with this paragraph. All payments for these parking rights shall be considered
to be Additional Rent under this Lease. The Building garage, plus any stairs,
walkways or other means of ingress or egress controlled by the LESSOR shall not
in any case be considered extensions of the Leased Premises. LESSEE will not
obstruct in any manner any portion of the Building or the walkways or approaches
to the Building, and will conform to all reasonable and




19

--------------------------------------------------------------------------------

 

nondiscriminatory rules now or hereafter made by LESSOR for parking, and for the
access and egress, security, care, use, or alteration of the Building, its
facilities and approaches in connection with such parking, provided the same do
not decrease LESSEE’s parking rights hereunder. LESSEE further agrees that
LESSEE will use reasonable efforts to not permit any employee or visitor to
violate this or any other covenant or obligation to LESSEE. No vehicles shall be
stored or left in any parking area for more than three nights without LESSOR’s
written approval. Unregistered or disabled vehicles, or storage trailers of any
type, may not be parked overnight at any time. LESSEE agrees to assume all
expense and risk for the towing of any misparked vehicle belonging to LESSEE or
LESSEE’s agents, employees, business invitees, or callers, at any time. For the
purpose of this section the term “space” shall mean general access for one motor
vehicle. All vehicles shall be parked and left on the premises at their owners’
sole risk and LESSOR shall not be liable for any damages caused to said vehicles
while they are parked or left on the premises, unless caused by its negligence
or willful misconduct.

 

17.

Liability Insurance.

 

Except to the extent caused by or arising as a result of the negligence or
willful misconduct of Lessor or its agents, contractors or employees, LESSEE
shall be solely responsible as between LESSOR and LESSEE for deaths or personal
injuries to all persons whomsoever occurring in or on the Leased Premises from
whatever cause arising, and damage to property to whomsoever belonging arising
out of the use, control, condition or occupation of the Leased Premises by
LESSEE; and LESSEE agrees to indemnify and save harmless LESSOR from any and all
liability, reasonable expenses, damage, causes of action, suits, claims or
judgments caused by or in any way growing out of any matters aforesaid. LESSOR
shall be solely responsible as between LESSOR and LESSEE for deaths or personal
injuries to all persons whomsoever occurring in or on the Leased Premises,
Building, or the property on which the Building is located resulting or arising
from any negligent act or omission by LESSOR, and damage to property to
whomsoever belonging arising out of any negligent act or omission by LESSOR; and
LESSOR agrees to indemnify and save harmless LESSEE from any and all liability,
reasonable expenses, damage, causes of action, suits, claims or judgments caused
by or in any way growing out of any matters aforesaid. LESSEE will secure and
carry at its own expense a commercial general liability policy insuring LESSEE,
LESSOR (and its lenders and any other entity reasonably requested in writing by
LESSOR) against any claims based on bodily injury (including death) arising out
of the condition of the Leased Premises or their use by LESSEE, such policy to
insure LESSEE, LESSOR and said other entities against any claim up to Two
Million ($2,000,000.00) Dollars per occurrence for personal injury or damage to
property. LESSOR and its lenders shall be included in such policy as additional
insureds. LESSEE will promptly file with LESSOR certificates showing that such
insurance is in force, and thereafter will file renewal certificates prior to
the expiration of any such policies. All such insurance certificates shall
provide that such policies shall not be canceled without at least thirty (30)
days prior written notice, except in the event of cancellation for non payment
of premium, whereby ten (10) days’ prior notice will be provided to each insured
named therein.

 

LESSOR shall maintain in full force from the date upon which LESSEE first enters
the Premises for any reason, throughout the Term, a policy of insurance upon the
Building insuring against all risks of physical loss or damage under an All Risk
coverage endorsement in an amount at least equal to the full replacement value
of the Building insured, with an Agreed

 




20

--------------------------------------------------------------------------------

 

Amount endorsement to satisfy co-insurance requirements, as well as insurance
against breakdown of boilers and other machinery as customarily insured against.
LESSOR shall supply to LESSEE from time to time upon request of LESSEE
certificates of all such insurance issued by or on behalf of the insurers named
therein by a duly authorized agent.

 

LESSOR and LESSEE waive all rights of recovery against the other and its
respective officers, partners, members, managers, agents, representatives, and
employees for loss or damage to its real and personal property kept in the
Building which is required to be insured by such party hereunder. Each party
shall notify the insurance carrier that the foregoing waiver is contained in
this Lease and shall obtain an appropriate waiver of subrogation provision in
the policies.

 

18.

Fire, Casualty, Eminent Domain.

 

Should a substantial portion of the Leased Premises, or of the property of which
they are a part, be substantially damaged by fire or other casualty, or be taken
by eminent domain (in either case such that restoration of the Premises within
six (6) months after such event is not practicable), LESSOR or LESSEE may elect
to terminate this Lease by written notice. When such fire, casualty, or taking
renders the Leased Premises substantially unsuitable for their intended use and
no termination has been elected, a just and proportionate abatement of rent
shall be made, and LESSEE may elect to terminate this Lease if: (a) LESSOR fails
to give written notice within ninety (90) days of intention to restore Leased
Premises, or (b) LESSOR fails to restore the Leased Premises to a condition
substantially suitable for their intended use within one hundred eighty (180)
days of said fire, casualty or taking. LESSOR reserves all rights for all
damages or injury to the Leased Premises for any taking by eminent domain;
except for damage to LESSEE’s moveable fixtures, property or equipment, or
moving expenses, which are specifically allocated to LESSEE by the taking
authority or arbitrators.

 

19.

Brokerage.

 

LESSEE and LESSOR each warrants and represents to the other that they have dealt
with no broker or third person with respect to this Lease or the Leased Premises
or Building entitled to a commission as a result of this Lease, other than
Transwestern RBJ as LESSEE’s representatives, whose fees shall be paid by LESSOR
pursuant to a separate written agreement with LESSOR; and LESSOR and LESSEE each
agree to indemnify and hold harmless the other from any fees, expenses, or
damages arising from breach of the above warranty.

 

20.

Signage.

 

LESSEE shall have the right to have its name included at LESSOR’s expense in any
central directory maintained by LESSOR listing the Building’s other tenants.
LESSOR authorizes LESSEE, if desired, to display one sign on LESSEE’s office
entrance door (at LESSEE’s expense) consistent with similar signs of other
tenants, and one sign at a mutually determined and agreed location off the
elevator on the fourth (4th) floor consistent with similar signs in the
Building.

 






21

--------------------------------------------------------------------------------

 

21.

Default.

 

In the event that: (a) LESSEE shall default in the payment of the Security
Deposit Amount or any installment of Annual Base Rent or any Additional Rent,
and such default shall continue for five (5) days after written notice thereof;
or (b) LESSEE shall default in the observance or performance of any other of
LESSEE’s covenants, agreements, or obligations hereunder and such default shall
not be corrected within thirty (30) days after written notice thereof; provided,
however, that if such failure cannot reasonably be cured within such 30-day
period, then LESSEE shall not be in default if, and so long as, LESSEE commences
such cure within such 30-day period and thereafter diligently pursues such cure
to completion ( provided there is no material interference with the operations
of the Building or any tenant therein during such protracted cure period); (c)
LESSEE shall be declared bankrupt or insolvent according to law, or if any
voluntary or involuntary petition for bankruptcy is filed against LESSEE and not
discharged within ninety (90) days from filing; or if any assignment shall be
made of LESSEE’s property for the benefit of creditors; then, while such default
continues, and without demand or further notice (other than as may be required
by law), LESSOR shall have the right to reenter and take complete possession of
the Leased Premises, to declare the term of this Lease ended, and to remove
LESSEE’s effects, without being guilty of any manner of trespass and without
prejudice to any remedies which might be otherwise used for arrears of rent and
other default of breach of covenant. LESSEE shall indemnify LESSOR against all
loss of Rent and other payments, which LESSOR may incur by reason of such
termination during the remainder of the term, it being expressly understood that
LESSOR shall use reasonable efforts to relet the Leased Premises and collect all
rents from such reletting. If LESSEE shall default, after reasonable notice
thereof, in the observance or performance of any conditions or covenants on
LESSEE’s part to be observed or performed under or by virtue of any one of the
provisions in any section of this Lease, LESSOR, without being under any
obligation to do so and without thereby waiving such default, may after the
expiration of any applicable cure period, remedy same for the account and at the
expense of LESSEE, (including but not limited to application of any or all of
the Security Deposit held by LESSOR). If LESSOR pays or incurs any obligations
for the payment of money in connection therewith, including but not limited to
reasonable attorney’s fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations incurred, with interest at the rate
of eight (8%) percent per annum and costs, shall be paid to LESSOR by LESSEE as
additional rent. Upon default of this Lease by LESSEE (after the expiration of
any applicable grace or cure period), and because the payment of Rent in Monthly
installments is for the sole convenience of LESSEE, the entire balance of Rent
which would accrue hereunder shall, at the option of the LESSOR, become
immediately due and payable; subject however to LESSOR’s obligation to use
reasonable efforts to mitigate its damages occasioned by said default. LESSEE
shall be responsible to pay reasonable attorneys fees incurred by LESSOR in any
successful action by LESSOR for delinquent Rent or in the case of liquidated
damages as aforesaid; and otherwise both LESSOR and LESSEE shall be entitled to
such reasonable attorneys fees as a court of competent jurisdiction may award as
part of its final judgment in the event of any dispute involving damages,
injunctive relief or specific performance by either.

 

Notwithstanding any provision to the contrary contained herein, (i) in no event
shall LESSEE be responsible for punitive or consequential damages incurred by
LESSOR as a result of any act (or failure to act) by LESSEE, and (ii) in no
event shall LESSOR be responsible for

 




22

--------------------------------------------------------------------------------

 

punitive or consequential damages incurred by LESSEE as a result of any act (or
failure to act) by LESSOR.

 

22.

Notices.

 

Any notice from LESSOR to LESSEE relating to the Leased Premises or to the
occupancy thereof shall be deemed duly served if sent to the Leased Premises by
either certified mail, return receipt requested, postage prepaid, or by
recognized overnight commercial delivery service (e.g. FedEx), addressed to
LESSEE at the Leased Premises. Any notice from LESSEE to LESSOR relating to the
Leased Premises or to the occupancy thereof shall be deemed duly served if
delivered to LESSOR by certified mail, return receipt requested, postage
prepaid, or by recognized overnight commercial delivery service (e.g. FedEx),
addressed to: Rivertech Associates II, LLC (Attn: Dan Garvey, CFO) c/o The Abbey
Group 575 Boylston Street, Boston, Massachusetts 02116, with a copy to
Christopher C. Tsouros, Esq., Posternak Blankstein & Lund LLP Prudential Tower
800 Boylston Street Boston, Mass. 02199. Notices shall be deemed given at the
earlier of the date of actual delivery, or if by certified mail, three (3)
business days after posting with the U.S. Postal Service. Time is of the essence
in delivery of any notice, and the performance of any obligations relating
thereto. Either party may designate a different address to which notice is to be
sent by providing a notice of address change to the other in accordance with
this Section 22. Prior to the Delivery Date, LESSEE’s notice address shall be
LESSEE’s address set forth at the beginning of this Lease.

 

23.

Lessee’s Occupancy.

 

In the event that LESSEE remains in any part of the Leased Premises after the
agreed termination date of this Lease without the written permission of LESSOR,
then all other terms of this Lease shall continue to apply during such holdover,
except that LESSEE shall be liable to LESSOR for any loss, damages or expenses
incurred by LESSOR, and all Annual Base Rent shall be due in monthly
installments at a rate if two hundred (200%) percent of that which would
otherwise be due under this Lease, it being understood between the parties that
such extended occupancy as a tenant at sufferance.

 

24.

Rules and Regulations.

 

LESSEE and LESSEE’s servants, employees, agents, invitees and licensees shall
observe faithfully and comply strictly with such reasonable and
non-discriminatory rules and regulations governing the use of the Building and
site and all common areas as LESSOR may from time to time, adopt, provided that
a copy of such rules and regulations has been delivered to LESSEE.

 

25.

Outside Area Limitations.

 

No goods or things of any type or description shall be held or stored outside
the Leased Premises at any time without the express written approval of LESSOR,
except bicycles which shall be stored only in the bicycle rack to be provided by
LESSOR.

 






23

--------------------------------------------------------------------------------

 

26.

Environmental Compliance.

 

LESSEE will so conduct and operate the Leased Premises as not to interfere in
any way with the use and enjoyment of other portions of the same or neighboring
buildings by others, by reason of offensive odors, smells, noise, accumulation
of garbage or trash, vermin or other pests or otherwise and will, at its
expense, employ a professional pest control service if necessary as a result of
LESSEE’s operations. LESSEE agrees to maintain efficient and effective device
for preventing damage to heating equipment from harmful solvents, degreasers,
cutting oils, and the like, which may be used within the premises. Except in
accordance with applicable laws and except as otherwise provided herein, no
hazardous wastes, radioactive materials or chemical or harmful biological agents
or materials of any sort shall be stored or allowed to remain within the Leased
Premises at any time, without LESSOR’s prior notice and consent, which consent
shall not be unreasonably withheld or delayed.

 

Prior to vacating the Leased Premises at the end of the Term (or any applicable
extension), or sooner in the event of a default hereunder, LESSEE at its sole
cost and expense shall provide LESSOR and Owner with an environmental audit by
qualified environmental engineering firm reasonably satisfactory to LESSOR (the
“Exit Study”), showing the then existing environmental condition of the Leased
Premises to be free from any harmful hazardous materials or contaminants, for
which LESSEE is responsible (predicated upon LESSOR’s and LESSEE’s receipt of an
acceptable exit study from Bluebird Bio, Inc. with the date of Bluebird Bio
Inc.’s report marking the start of LESSEE’s responsibilities.

 

27.

Responsibility.

 

Neither LESSOR nor LESSEE shall be held liable to anyone for loss or damage
caused in any way by the use, leakage or escape of water or, except as otherwise
provided herein, for cessation of any service rendered customarily to said
Leased Premises or buildings or agreed to by the terms of this Lease, due to
labor difficulties, weather conditions, or mechanical breakdowns, to trouble or
scarcity in obtaining fuel, electricity, service or supplies from the sources
from which they are usually obtained for said Building, or to any cause beyond
such party’s reasonable control.

 

28.

Surrender.

 

Subject to and without limiting Section 11 above, LESSEE shall at the expiration
or other termination of this Lease remove all of LESSEE’s goods and effects from
the Leased Premises. Subject to and without limiting Section 11 above, LESSEE
shall deliver to LESSOR the Leased Premises and all keys, locks, thereto, and
other fixtures and equipment connected therewith, and all alterations, additions
and improvements made to or upon the Leased Premises, including but not limited
to any offices, partitions, cold room, plumbing and plumbing fixtures, air
conditioning equipment and ductwork of any type, exhaust fans or heaters,
burglar alarms, telephone wiring, wooden or metal shelving which has been
bolted, welded or otherwise attached to any concrete or steel member of the
Building, compressors, air or gas distribution piping, cabinetry, overhead
cranes, hoists, trolleys or conveyors, counters or signs attached to walls or
floors, and all electrical work, including but not limited to lighting fixtures
of any type, wiring, conduit, EMT, distribution panels, bus ducts, raceways,
outlets and disconnects, and excluding

 

 

24

--------------------------------------------------------------------------------

 

the compressors, and any built-in component work stations that LESSEE may
install during the term, but excluding any Alterations designated under Section
11 at the time of their approval to be removed by LESSEE and further excluding
any hard-wired or hard-plumbed equipment purchased, paid for and installed by
LESSEE, such as chemical fume hoods, as long as LESSEE restores the Leased
Premises to the condition that it was in prior to the installation of such
equipment. LESSEE shall deliver the Leased Premises reasonable wear and tear and
damage by fire or other casualty only excepted. In the event of LESSEE’s failure
to remove any of LESSEE’s property from the premises, LESSOR is hereby
authorized, without liability to LESSEE for loss or damage thereto and at the
sole risk of LESSEE to remove and store any such property at LESSEE’s expense,
or to retain same under LESSOR’s control or to sell at public or private sale,
without notice, any or all of the property not so removed and to apply the net
proceeds of such sale to the payment of any sum due hereunder, or to destroy
such property which shall be conclusively deemed to have been abandoned.

 

29.

Quiet Enjoyment.

 

So long as this Lease is in full force and effect, LESSEE shall quietly enjoy
the Leased Premises without hindrance or molestation by LESSOR or any party
claiming by, through or under LESSOR or any party claiming a superior interest
to the LESSOR.

 

30.

Miscellaneous Provisions.

 

The invalidity or unenforceability of any provision of this Lease shall not
affect or render invalid or unenforceable any other provision hereof. The
obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that LESSOR shall be liable only for obligations
occurring while LESSOR is landlord hereunder. The obligations of LESSOR and
LESSEE hereunder shall not be binding upon any director, officer, shareholder,
partner, Trustee or beneficiary of such party. Notwithstanding the definition
herein of “Commencement Date”, “Termination Date”, or “Term”, or LESSOR’s
obligations to deliver the Premises, this Lease shall be binding and enforceable
as against the parties hereto as of the date of its execution.

 

31.

Waivers and Legal Limitations.

 

No consent or waiver, express or implied, by LESSOR or LESSEE, to or of any
other breach of the other party of any covenant, condition or duty of that party
shall be construed as a consent or waiver to or of any other breach of the same
or any other covenant, condition or duty. If LESSEE is several persons or a
partnership, LESSEE’s obligations are joint or partnership and also several.
“LESSOR” and “LESSEE” mean the person or persons, natural or corporate, named
above as LESSOR and as LESSEE respectively, and their respective heirs,
executors, administrators, successors and assigns. In any case where either
party is required to do any act other than the payment of Rent, delays caused by
or resulting from acts of god, war, civil commotion, acts of terrorism, fire,
flood or other casualty, labor strikes or picketing, shortages of labor,
materials or equipment, unusual or onerous government regulations, unusually
severe weather or other causes beyond such party’s reasonable control shall not
be counted in determining the time during which such act shall be completed,
whether such time be designated

 




25

--------------------------------------------------------------------------------

 

as a fixed date, a fixed time, or a “reasonable time” and such time shall be
deemed to be extended by the period of such delay.

 

32.LESSEE’s Acceptance of the Lease Premises, LESSEE’s Initial Improvements, and
LESSOR’s Payment of a Tenant Allowance for LESSEE’s Initial Improvements

 

LESSEE is accepting the Leased Premises as of the date hereof under the Bluebird
/ Dimensions Sublease, and consequently LESSEE accepts the Leased Premises in
its “AS/IS” condition in all respects and without representations or warranties
of any kind or nature both now and as of the Commencement Date; except (i)
LESSOR represents the Leased Premises currently, as of the execution of this
Lease, conforms to LESSOR’s standard Building specifications and complies with
applicable laws, codes and ordinances, including without limitation the
Americans with Disabilities Act; (ii) all systems serving the Premises,
including all shared equipment and systems, to the best of LESSOR’s knowledge
are in good working condition as of the execution of this Lease and (iii) there
shall be code compliant demising walls and common area corridors appurtenant to
the Leased Premises (which are to be completed under the terms of the Bluebird /
Kew Sublease), for which Bluebird shall be solely responsible to LESSEE.

 

Prior to taking occupancy of the Bluebird Dimensions Sublease Space, LESSEE
shall deliver to LESSOR, Bluebird’s environmental exit report (as is required
under the Bluebird Lease) showing that the Bluebird Dimensions Sublease Space is
not in violation of any environmental laws or regulations and is free of any
hazardous contaminants.

 

LESSEE shall have the right, at any time and from time to time during the period
of the Bluebird Dimensions Sublease and up to the Commencement Date hereunder,
to commence the design, construction and installation of certain initial
improvements to the Leased Premises (“LESSEE’s Initial Improvements”), pursuant
to the provisions and procedures governing LESSEE’s Improvements as set forth in
Section 11 of this Lease.

 

Should LESSEE elect to perform any LESSEE’s Initial Improvements, it will notify
LESSOR and follow the procedures for approval under Section 11 of this Lease.
Additionally, as to any such LESSEE’s Initial Improvements, LESSEE shall be
entitled to an allowance of up to Twenty Four Thousand Three Hundred Thirty
($24,330.00) Dollars (the “Tenant Improvement Allowance”), provided LESSEE
submits a budget for LESSEE’s Initial Improvements in reasonable detail and
acceptable to the LESSOR as of the LESSOR’s approval of LESSEE’s plans under
Section 11 hereof (“LESSEE’s Budget”).

 

When LESSEE has incurred actual third party costs for the LESSEE’s Initial
Improvements (inclusive of reasonable third party design, architectural,
engineering and construction costs), LESSEE shall submit to LESSOR from time to
time (but not more frequently than monthly, and not later than six (6) months
after the Commencement Date, referred to herein as the “TI Requisition Period”)
copies of all third party requisitions for payment received by LESSEE for which
LESSEE seeks reimbursement (in each instance, the “Requisitioned Work”),
together with a partial lien waiver executed by LESSEE’s general contractor (as
applicable). LESSOR, within thirty (30) days following its receipt thereof,
absent dispute, shall pay to LESSEE, from the Tenant Improvement Allowance an
amount (the “Tenant




26

--------------------------------------------------------------------------------

 

Allowance Payment”) attributable to the ratio that the Requisitioned Work bears
to the total LESSEE’s Budget. For example, if the amount of the Requisitioned
Work is twenty (20%) percent of the LESSEE’s Budget, then the Tenant Allowance
Payment on the Requisitioned Work shall represent twenty (20%) percent of the
Tenant Improvement Allowance. This process shall repeat as LESSEE submits for
Requisitioned Work up to the total amount of the Tenant Improvement Allowance,
but LESSOR shall incur no liability to LESSEE (or any other party) for any sums
above the Tenant Improvement Allowance (as defined above). If any lien is filed
arising out of or in connection with LESSEE’s Initial Improvements and such lien
or encumbrance is not discharged, insured or bonded over or otherwise disposed
of to LESSOR’s reasonable satisfaction within ten (10) days after LESSEE shall
have actual knowledge of the filing or establishment thereof, then LESSOR shall
have no further obligation to disburse any funds from the Tenant Improvement
Allowance to LESSEE unless and until the same is so discharged or otherwise
disposed, in addition to and not in lieu of LESSORS rights and remedies and
LESSEE’s obligations on account thereof. LESSEE shall not be entitled to any
unused portion of the Tenant Improvement Allowance that is not properly
requisitioned or obligated to be paid as contemplated above.

 

33.

Estoppel Certificates.

 

Upon not less than fifteen days prior written request by either party, the other
party shall execute, acknowledge and deliver to the requesting party a statement
in writing certifying that this Lease is unmodified and in full force and effect
and that LESSEE has at the time of such statement no defenses, offsets or
counterclaims against its obligations to pay Annual Base Rent and Additional
Rent and any other charges (in the case of any such certificate to be delivered
by LESSEE) and to perform its other covenants under this Lease (or, if there
have been any modifications that the same is in full force and effect as
modified and stating the modifications and, if there are any defenses, offsets
or counterclaims, setting them forth in reasonable detail), and the dates to
which the Annual Base Rent and Additional Rent and other charges have been paid.
Any such statement delivered pursuant to this Section may be relied upon by any
prospective purchase or mortgagee of the Premises, or any prospective assignee
of any such mortgagee or, as applicable the LESSOR or LESSEE.

 

34.

Governing Law.

 

This Lease constitutes the full and complete agreement between the parties shall
be construed under and according to the laws of the Commonwealth of
Massachusetts. Any provision of this Lease which is deemed void or unenforceable
shall not invalidate or render void or unenforceable the entire Lease.

 

35.

LESSEE’s Extension Option.

 

LESSEE, provided there is then no outstanding default under this Lease beyond
applicable notice and cure periods (nor have there been any such defaults (even
if cured) more than two (2) times within any twelve (12) month period), shall
have the option to extend the Term of this Lease as to the Leased Premises, on
the terms and conditions herein, for one (1) additional period of twenty four
(24) months (herein, the “Extended Term”) at the then current “Market Rent”
(including annual escalations thereon for each year of the extended term based
on

 




27

--------------------------------------------------------------------------------

 

increases in the Consumer Price Index or fixed increases, as the case may be, as
determined by then prevailing market forces), but no less than an amount equal
to the Annual Base Rent per rentable square foot of Leased Premises space as of
the end of the second Lease Year under this direct Lease (the “Extension Rent
Floor”). Said Extended Term shall commence, subject to proper exercise of
LESSEE’s option hereunder, on the Termination Date of the original Term (i.e.
twenty four (24) full months from the Commencement Date), and shall terminate on
that date which is twenty four (24) consecutive months after the original
Termination Date. LESSEE shall exercise its option by delivering to LESSOR its
written notice not later than nine (9) full months prior to the original
Termination Date, time being of the essence (the “Extension Notice”). Once
delivered, written notice to extend is irrevocable.

 

“Market Rent” as used herein shall be that rent charged for comparable first
class research laboratory and office space in the mid-Cambridge submarket as of
the end of the original Term. If, after good faith attempts prior to the
expiration of the original Term, the LESSOR and LESSEE cannot agree on a figure
representing Market Rent within thirty (30) days after LESSEE has delivered the
Extension Notice, either party, upon written notice to the other, may request
appraisal and arbitration of the issue as provided in this section. Within
fourteen (14) days of the request for arbitration, each party shall submit to
the other the name of one unrelated individual or entity with proven expertise
in the leasing of commercial real estate in greater Boston/Cambridge to serve as
that party’s appraiser. Each appraiser shall be paid by the party selecting him
or it. The two appraisers shall each submit their final reports to the parties
within thirty (30) days of their selection making their determination as to
Market Rent (subject however, to the Extension Rent Floor). The two appraisers
shall meet within the next fourteen (14) days to reconcile their reports and
collaboratively determine the Market Rent. They shall each make their
determination in writing (subject however, to the Extension Rent Floor),
including a statement if such is the case, that they are at an impasse. Such a
statement of impasse shall be submitted to the parties along with the Market
Rent figure which each appraiser has selected and his reasons and substantiation
therefor. The appraisers, in case of an impasse, shall also agree on one
unrelated individual or entity with expertise in commercial real estate in
greater Boston, who shall evaluate the reports of the two original appraisers
and within fourteen (14) days of submission of the issue to him, make his own
determination as to a figure representing Market Rent (subject however, to the
Extension Rent Floor). The determination of this individual or entity (i.e.
arbitrator) absent, fraud, bias or undue prejudice shall be binding upon the
parties.

 

Annual Base Rent and Additional Rent during any Extended Term shall be payable
in advance, in equal monthly installments on the first day of each calendar
month.

 

LESSEE in addition to the sums payable annually to LESSOR as Annual Base Rent,
shall pay to LESSOR for each year of any Extended Term, as Additional Rent,
LESSEE’s Allocable Percentage (as determined by the approximate total rentable
space leased) for Operating Expenses, Real Estate Taxes and Utilities as
contemplated in Sections 3, 4 and 7 hereof.

 

36.

Right of First Offer as to Contiguous Fourth Floor Space.

 

LESSEE, provided it is not then in default after notice and the expiration of
any applicable cure period (and provided there have not been any such defaults
(even if cured) more

28

--------------------------------------------------------------------------------

 

than two (2) times within any twelve (12) month period), is hereby entitled to
receive advance written notice from LESSOR during the Term of this Lease (as it
may be extended) that certain contiguous space on the fourth (4th) floor of the
Building (the “Expansion Space”) will be offered to third parties for leasing
(the “ROFO Notice”), which ROFO Notice shall set forth the “Expansion Space
Market Rent” and other economic terms at which such space will be so offered.

 

LESSEE shall be entitled to receive a ROFO Notice and to exercise its ROFO
Rights as set forth below, which exercise by LESSEE shall be pre-empted and
superseded only by: (x) the exercise of any existing ROFO or expansion rights as
to the Expansion Space (including rights to renew or extend its lease) that have
been given to other tenants in the Building; or (y) LESSOR’s right (hereby
reserved to LESSOR) to lease said Expansion Space to any third parties in
conjunction with the leasing of any other space in the Building.

 

LESSEE shall have the right, within thirty (30) days from the delivery of
LESSOR’s ROFO Notice, to elect to lease the Expansion Space, at the Expansion
Space Market Rent and other economic terms specified in LESSOR’s notice, and
otherwise on the terms of this Lease for a lease term coterminous with the Term
governing the Leased Premises (but not less than thirty six (36) months), or to
negotiate with LESSOR and to execute a binding letter of intent to lease said
space at a Rent and on other terms and conditions mutually agreeable to LESSOR
and LESSEE (the LESSEE’s “ROFO Rights”). If LESSEE shall not elect to lease such
space or if no binding letter of intent with alternate Rent and terms is
executed by LESSOR and LESSEE during that thirty (30) day period, for whatever
reason, then LESSOR shall be free to market and lease the space offered by the
ROFO Notice to any third party, in its sole discretion and without any
continuing obligation to LESSEE under this Section 36 except as set forth below.

 

If LESSEE shall fail to elect to lease the Expansion Space offered by the ROFO
Notice as aforesaid, then notwithstanding anything to the contrary contained in
the preceding paragraph LESSOR may thereafter lease such space to any third
party at a rent of not less than 90% of the Expansion Space Market Rent proposed
to LESSEE in the applicable ROFO Notice; but if the proposed lease to any third
party is less than 90% of the Expansion Space Market Rent proposed in the
applicable ROFO Notice, or if LESSOR does not enter into a third party lease
within three hundred sixty (360) days from the delivery of the ROFO Notice, then
LESSOR shall be required to re-offer the space to LESSEE pursuant to this
section.

 

Time is of the essence in the exercise of LESSEE’s ROFO Rights as set forth
above.


[Execution Pages Follow]

 

29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, LESSOR AND LESSEE have hereunto set their hands and seals
and intend to be legally bound hereby as of the date first set forth above.

 

LESSOR

 

RIVERTECH ASSOCIATES II, LLC

By Rivertech Associates II, Inc.,

its duly authorized Manager

 

By:

/s/ Robert Epstein, President

 

Robert Epstein, President

 

 

LESSEE

 

DIMENSIONTHERAPEUTICS, INC.

 

By:

/s/ Thomas Beck

 

President

 

 

By:

 

 

Treasurer

 




 

--------------------------------------------------------------------------------

 

RIVERSIDE TECHNOLOGY CENTER
FIRST LEASE AMENDMENT

TO THE LEASE BETWEEN

 

RIVERTECH ASSOCIATES II LLC AND DIMENSION THERAPEUTICS, INC.

 

This First Lease Amendment entered into this 22nd day of October, 2014 (the
“First Amendment”) by and between Rivertech Associates II LLC, a Massachusetts
limited liability company with a principal address c/o The Abbey Group, 575
Boylston Street Boston, Massachusetts 02116, (the “Lessor”); and Dimension
Therapeutics, Inc., with a business address at 840 Memorial Drive Cambridge,
Massachusetts (the “Lessee”); relative to a certain Lease between Lessor and
Lessee dated March 11, 2014,referred to herein as the “Existing Lease”), for
certain research and development, laboratory and office space in the building at
840 Memorial Drive Cambridge, Massachusetts as identified in the Existing Lease
(the “Leased Premises”). The Existing Lease, as modified by this First
Amendment, hereafter shall be referred to herein as the “Lease” (as the context
so permits).

 

WHEREAS, the Lessee desires to add certain additional space to the current
Leased Premises which presently consists of approximately 8,110 rentable square
feet consisting of approximately 8,060 rentable square feet located on the
fourth (4th) floor of the Building, and approximately 50 rentable square feet
located on the third (3rd ) floor of the Building (herein, the “Existing
Space”);

 

WHEREAS, the additional space to be added to the current Leased Premises is
approximately 6,839 rentable square feet consisting of approximately 6,814
rentable square feet located on the second (2nd ) floor of the Building as shown
on Exhibit A attached hereto, and approximately 25 rentable square feet in a
space suitable for an acid neutralization room to be exclusively used by Lessee
in an area to be mutually agreed upon between the parties, on a lower floor in
the Building (herein, the “Expansion Space”); and

 

WHEREAS, the Lessee desires to extend the current term of the Existing Lease,
which is to expire on March 31, 2017, such that there is a single coterminous
end of Term covering both the Existing Space and the Expansion Space under Lease
as modified by this First Amendment.

 

THEREFORE, in consideration of One ($1.00) Dollar and the other good and
valuable consideration recited herein, effective and irrevocable as of the date
hereof, the Lessor and Lessee hereby agree as follows:

 

1.Modification to Existing Lease / Extension of Lease Term

Lessee agrees to extend its lease and occupancy of the Leased Premises,
commencing as of the end of the Term as stated under the Existing Lease, i.e.
from April 1, 2017 (herein, the “First Extension Commencement Date”), which
extended term as to the Leased Premises will expire thirty six full calendar
(36) months from the Expansion Space Commencement Date as

 

 

--------------------------------------------------------------------------------

 

determined in Section 3 below (the “First Extension Termination Date”). The
period from the First Extension Commencement Date through the First Extension
Termination Date is referred to as the “First Extended Term”.

 

Further, Lessee agrees to lease the Expansion Space (in addition to the Leased
Premises), commencing on the Expansion Space Commencement Date (as defined
herein below) through and to the First Extension Termination Date. As of the
Expansion Space Commencement Date, the Expansion Space shall be considered to be
included in the term “Lease Premises” as used in the Lease.

 

Notwithstanding the Expansion Space Commencement Date, this First Amendment is
to be considered a valid and binding obligation of the parties effective as of
the date of execution of this First Amendment by the parties, with the Existing
Lease to continue to govern the Lessee’s use and occupancy of the Leased
Premises hereunder up to the Expansion Space Commencement Date hereunder.

 

2.

Expansion Space Added to the Leased Premises

 

Lessor shall deliver the Expansion Space for lease by Lessee (to be added to the
space currently leased by Lessee under the Existing Lease and, once so
delivered, as of the Expansion Space Commencement Date, in the aggregate to
constitute the Leased Premises), upon Substantial Completion of Lessor’s Work as
defined herein below (which date of delivery shall be the “Expansion Space
Commencement Date”); said space to be vacant and free of all personal property
(consistent with Exhibits A, B and C hereto) and debris; with Lessor’s Work
having been performed in a good and workmanlike manner with all necessary
municipal approvals and Cambridge building department “sign-offs” consistent
with Lessor’s certificate of occupancy; broom clean; and otherwise “AS/IS” in
its current condition in all other respects. “Substantial Completion” shall mean
that Landlord’s Work has been completed (other than punchlist items) such that
Lessee may conduct its business in the Expansion Space.

 

The target date for Lessor’s delivery of the Expansion Space shall be
approximately one hundred five (105) days from the full execution and delivery
of this First Amendment; the actual date of delivery being referred to herein as
the “Expansion Space Commencement Date”. Lessor shall not be liable for any
delay in delivery beyond the target date for the Expansion Space Delivery Date,
provided Lessor undertakes reasonable and diligent efforts to meet that target
date. Notwithstanding the foregoing, in the event that Expansion Space
Commencement Date shall not have occurred by that date which is one hundred
thirty five (135) days from the date this Lease is fully executed and delivered
by the parties (the “Expansion Space Commencement Date Deadline”) the Lessee
shall be entitled to a waiver of Annual Base Rent and Additional Rent, on a day
for day basis for each day of delay in the actual delivery of the Expansion
Space beyond the Expansion Space Commencement Date Deadline, said waiver being
Lessee’s sole and exclusive remedy for any such delays in actual delivery. The
foregoing waiver shall not apply to any delays caused by any Force Majeure
occurrences. As used in Section 3 below, the term “Interim Period” shall mean
that period of time from the Expansion Space Commencement Date up to the end of
the calendar month in which such Expansion Space Commencement Date occurs.




2

--------------------------------------------------------------------------------

 

All Lessee’s Rent payments and other Lease obligations relating to the Expansion
Space shall commence as of the Expansion Space Commencement Date; however all
Lessee’s Rent payments and other Lease obligations as to the Existing Space
shall continue to run as per the Existing Lease. All terms and conditions of the
Lease shall govern the Lessee’s use and occupancy of the Expansion Space
commencing as of the Expansion Space Commencement Date.

 

Lessor’s delivery of the Expansion Space shall be evidenced by a written notice
of delivery (“Lessor’s Delivery Notice”) given to Lessee on the actual date the
Expansion Space is provided to Lessee. Lessee shall have five (5) business days
to contest delivery if it does not conform with the foregoing paragraph by
delivering its notice thereof in writing to Lessor; however, any listed items of
a “punchlist” nature shall be agreed to by Lessor and Lessee and shall not be
grounds to contest delivery, but nevertheless shall obligate Lessor to complete
such punchlist items at the earliest practicable time under the circumstances,
but completion shall not extend beyond thirty (30) days (subject to the
availability of labor and materials).

 

The following conditions to the delivery of the Expansion Space to the Lessee by
the Lessor shall be met by the Lessor, at its sole cost and expense, prior to
the Expansion Space Commencement Date. The Lessor shall perform, at its sole
cost and expense, such design and construction work as is necessary to deliver
the Expansion Space to the Lessee in accord with: (i) the plan entitled “Revised
Final Scope of Work — October 17, 2014” attached hereto as Exhibit A; (ii) the
document entitled “Scope of Landlord’s Work” dated October 20, 2014 attached
hereto as Exhibit B; and (iii) the document entitled “Additional Costs” attached
hereto as Exhibit C(collectively, the “Lessor’s Work”), with demising walls and
common area corridors to be compliant with state and municipal building codes;
it being the intention of the parties that the Expansion Space be delivered in a
“turnkey’ condition as per the parameters for Lessor’s Work. All utilities for
the Expansion Space shall be in place and separately metered. The base building
systems serving the Expansion Space shall be delivered in good operating
condition and repair and suitable for office and laboratory use. The Building
and the Expansion Space as delivered to the Lessee will be compliant with the
Americans with Disabilities Act. Subject to the foregoing, Lessor shall not be
responsible for any other design or construction work with respect to either the
Leased Premises under the current Existing Lease, or the Expansion Space.

 

The work, equipment, fixtures and installations appearing on Exhibit C (the
“Exhibit C Work”) is included in Lessor’s Work, and Lessee shall reimburse
Lessor the sum of Twenty Thousand ($ 20,000) Dollars toward the costs of said
Exhibit C Work. Said reimbursement for Exhibit C Work shall be paid to Lessor
upon execution of this First Lease Amendment.

 

If and to the extent Lessee desires that Lessor perform any additional
demolition, construction or installation beyond Lessor’s Work, then it shall so
inform Lessor in sufficient time and with sufficient detail to enable Lessor to
evaluate the impact of the same on its Lessor’s Work. Lessor shall be under no
obligation to perform any such additional work beyond Lessor’s Work, unless paid
for by Lessee and provided performance thereof will not cause extension of the
Expansion Space Commencement Date. Further, if the performance of any such
additional work by the Lessor as contemplated above causes the Lessor to deliver
the Expansion Space later than the




3

--------------------------------------------------------------------------------

 

Expansion Space Commencement Date Deadline, there shall be no abatement of
Annual Base Rent and Additional Rent as contemplated above, provided the
Expansion Space is thereafter delivered in a reasonable time given the nature
and scope of the additional work.

 

The Lessee shall be solely responsible, at its sole cost and expense, to perform
such other specific design and construction work on the Expansion Space as it
desires for its use and occupancy (“Lessee’s Work”). Lessee shall be provided
with access to the Expansion Space commencing upon execution of this First
Amendment, coordinated through the Lessor, for the purpose of performing
Lessee’s Work and any preliminary work toward the installation of its equipment
and wiring, provided such access, Lessee’s Work and preliminary work does not
materially interfere with Lessor’s ability to perform and complete its Lessor’s
Work, which shall take precedence in all respects. Lessee’s Work and all
subsequent Lessee alterations to the Leased Premises that are performed by
Lessee on or affecting the fire, life safety and/or sprinkler systems of the
building shall be made in such a manner and under such conditions as to pose no
adverse impact or interruption to such fire, life safety, and sprinkler systems,
and so as not to delay, impair, or jeopardize the legal occupancy of other
Lessees in the Building as determined

by Lessor and municipal fire and building inspection officials.

 

3.

Annual Base Rent and Additional Rent

 

Base Rent during the Term shall be as set forth below:

 

A.

Existing Space - Annual Base Rent

 

As applied to the Existing Space, i.e. the current 8,110 rentable square feet)
Annual Base Rent shall be as follows:

 

 

(i)

for the balance of the Term prior to the First Extension Commencement Date,
Annual Base Rent shall remain unchanged and shall be $ 369,005.00 per annum
payable in monthly installments of $ 30,750.42, from April 1, 2015 to March 31,
2016; and $ 381,170.00 per annum payable in monthly installments of $ 31,764.17,
from April 1, 2016 to March 31, 2017 as stated in the Existing Lease; and,

 

 

(ii)

for the portion of the Term commencing on April 1, 2017, Annual Base Rent shall
be $ 393,335.00 per annum, payable in monthly installments of $ 32,777.92 each
calendar month up to the First Extension Termination Date.

 

B.

Expansion Space — Annual Base Rent

 

As applied to the Expansion Space i.e. the additional 6,839 rentable square
feet) Annual Base Rent shall be as follows:

 

 

(i)

For the first twelve (12) full calendar month period from the Expansion Space
Commencement Date (including pro rata for any partial month in the Interim




4

--------------------------------------------------------------------------------

 

Period), Annual Base Rent shall be $ 324,852.50 per annum, payable in monthly
installments of $ 27,071.04 each calendar month; and,

 

 

(ii)

For the second twelve (12) full calendar month period, Annual Base Rent shall be
$ 335,111.00 per annum, payable in monthly installments of $ 27,925.92; and,

 

 

(iii)

For the third twelve (12) full calendar month period, Annual Base Rent shall be
$ 345,369.50 per annum, payable in monthly installments of $ 28,780.79.

 

In all instances under A and B above, Annual Base Rent shall be payable in the
corresponding monthly installments set forth above, due on the first of each
month, in advance, and in all other respects shall be subject to the same
provisions relating to Annual Base Rent as set forth under the Existing Lease.

 

C.

Additional Rent

 

In addition to Annual Base Rent, Lessee shall continue to be responsible to pay
all Additional Rent (Operating Expenses) under Section 3 of the Existing Lease,
and all Additional Rent (Taxes) under Section 4 thereof, as applicable to both
the Existing Space and, commencing on the Expansion Space Commencement Date, the
Expansion Space, up to the First Extension Termination Date as invoiced by
Lessor.

 

As the concept is used in the Lease to compute Additional Rent, Lessee’s
allocable pro rata share (“Allocable Percentage”) shall be as follows:

 

 

(a)

Allocable Percentage for the Existing Space shall remain at 6.26%.

 

 

(b)

Allocable Percentage for the Expansion Space, starting on the Expansion Space
Commencement Date shall be 5.28%.

 

To the extent that the Expansion Space Commencement Date does not fall on the
first calendar day of a month, then the first month in which the Expansion Space
Commencement Date occurs will have Additional Rent attributable to the Expansion
Space prorated on a per diem basis for that Interim Period.

 

D.

Rent and other Costs and Expenses

 

All Annual Base Rent, Additional Rent and other sums due as Rent shall be
payable and in all other respects shall be governed during the remainder of the
Term under the Existing Lease and the First Extended Term as contemplated under
the Existing Lease, except to the extent modified above. All other costs and
expenses for utilities and services and attendant to operation of the Leased
Premises, as applicable to both the current Leased Premises and the Expansion
Space, shall continue to be borne by the respective parties during the First
Extended Term as set forth in the Existing Lease.






5

--------------------------------------------------------------------------------

 

E.

Security Deposit

 

The Security Deposit, from the date of this First Amendment, shall consist of
the following amounts: (a) The Security Deposit currently held by the Lessor in
the amount of Sixty One Thousand Five Hundred and 67/100 ($ 61,500.67) Dollars;
(b) with an additional payment installment due by Lessee on April 1, 2015 of
Thirty Thousand Seven Hundred Fifty and 33/100 ($ 30,750.33) Dollars, as (a) and
(b) are stated in the Existing Lease; and (c) with an additional payment to
Lessor upon execution of this First Amendment in the additional amount of Eighty
One Thousand Two Hundred Thirteen ($ 81,213.00) Dollars ; all to be held as the
Security Deposit under the Lease. The additional amounts due above may be
deposited by Lessee by check or in the form of a letter of credit (for that
additional amount or the total amount).

 

4.

Permitted Uses

 

The Permitted Uses in the Basic Data of the Existing Lease and all conditions
attached thereto are hereby restated and affirmed and shall govern the use and
occupancy of the entire Leased Premises from the Expansion Space Commencement
Date through the First Extension Termination Date, as the same may be further
extended in accordance with this First Amendment.

 

5.

Leased Premises in “AS/IS” Condition — No Defaults

 

Lessee hereby acknowledges it is currently in possession of the Existing Space
and accordingly accepts the same for the First Extended Term in its current
“AS/IS” condition, without representation or warranty of any kind or nature
arising from the extension of the Lease by Lessor and Lessee.

 

Lessor and Lessee each acknowledge that to the best of each of their respective
knowledge, there are no material defaults by either presently existing under the
Lease.

 

6.

Brokers

 

The parties hereby agree there are no brokerage or other third party fees or
costs involved in this transaction and each agrees to indemnify, defend and hold
harmless the other from and against any claims for brokerage fees, commissions
or other such payments arising from this transaction.

 

7.

Parking

 

LESSEE shall be granted, at current rates (which may be increased for all
tenants of the Building from time to time to reflect market increases, except in
the event of any separately bargained for parking provisions contained in any
lease, in which case said increases need not be uniform), the right (but not the
obligation) to park up to twenty two (22) cars in total in the Building’s
on-site indoor parking lot or facility on an unassigned and unreserved basis, in
single or tandem spaces

6

--------------------------------------------------------------------------------

 

or on a valet basis which LESSOR in its sole discretion shall designate from
time to time. The initial parking rate therefor shall be $ 225 per month, per
car, which monthly rate may be changed by LESSOR in its discretion subject to
and reflective of periodic market changes. All payments for these parking rights
shall be considered to be Additional Rent under this Lease. This provision
supersedes any contrary provisions in Section 16 of the Existing Lease and the
specific numeric rights set forth above supplant the numeric rights set forth in
Section 16 of the Existing Lease as of the Expansion Space Commencement Date;
Lessee retaining however all parking rights under said Section 16 from the date
of execution of this First Lease Amendment up to the Expansion Space
Commencement Date.

 

8.

Right of First Offer — Contiguous Second Floor Space

 

In addition to its ROFO Rights with respect to contiguous space on the fourth
floor of the Building as set forth in Section 36 of the Lease (the “4th Floor
ROFO Rights”), Lessee, provided it is not then in default after notice and the
expiration of any applicable grace or cure periods, and further provided it
shall not have defaulted beyond any applicable notice, grace and cure periods
more than twice within any twelve (12) month period, is hereby entitled, fully
subject and subordinate to any existing expansion rights held by other tenant’s
in the Building, to receive advance written notice from LESSOR during the Term
of this Lease (as it may be extended) that any contiguous space on the second
(2nd ) floor (only) of the Building (the “ROFO Space”) will be offered to third
parties for leasing (the “ROFO Notice”). The Lessor’s ROFO Notice to Lessee
shall set forth the Annual Base Rent and other economic terms at which such
space will be so offered, which shall be at Market Rent (as defined below) and
incorporating market concessions and market tenant improvement allowances) as
determined by Lessor and stated in the ROFO Notice (subject to Lessee’s rights
to appraisal and arbitration of Market Rent as set forth below).

 

Lessee shall have the right within thirty (30) days from the delivery of
Lessor’s ROFO Notice (the “ROFO Acceptance Period”), to elect to lease the ROFO
Space by providing Lessor with a written notice accepting the ROFO Space (the
“ROFO Acceptance”) delivered prior to the expiration of said thirty (30) day
period. If Lessee shall not elect to lease the ROFO Space, i.e. if no ROFO
Acceptance notice electing to do so is delivered to Lessor during that thirty
(30) day period, then Lessor shall be free to market and lease the space offered
by the ROFO Notice to any third party, in its sole discretion and without any
continuing obligation to Lessee under this Section 8; provided however that if
Lessor does not enter into a lease with a thirty party within three hundred
sixty (360) days from the delivery of the ROFO Notice (the “Reoffer Period”), or
is not then engaged in any pending lease negotiations with a third party as of
the expiration of said Reoffer Period, then Lessor shall be required to re-offer
the space to Lessee pursuant to this Section 8. Once delivered to Lessor,
Lessee’s election to accept the ROFO Space shall be irrevocable, notwithstanding
the determination of Market Rent as contemplated below. Time is of the essence
in the exercise of Lessee’s rights as set forth above.

 

If Lessee elects to exercise its rights to the ROFO Space (and/or for the 4th
Floor ROFO Space), then the Term for such space will start as stated in the ROFO
Notice, and shall be for a term coterminous with the Term (as it may have been
extended) governing the Leased Premises but not less than three (3) years
(including the Second Extension Term, if there is less than three




7

--------------------------------------------------------------------------------

 

years left in the First Extended Term and Lessee agrees to exercise its option
for the Second Extension Period, unless a longer term is requested by Lessee and
agreed to by Lessor.

 

To the extent Lessee disagrees with the Lessor’s determination of Market Rent as
set forth in the ROFO Notice, then within the ROFO Acceptance Period, Lessee
may: (i) negotiate a Market Rent and other terms and conditions mutually
agreeable to Lessor and Lessee, or failing to reach agreement with Lessor; (ii)
elect to determine Market Rent by an appraisal and arbitration process as set
forth in Section 9 of this First Amendment, communicated to the Lessor in the
Lessee’s ROFO Acceptance (which, if not elected in said ROFO Acceptance, shall
be deemed waived by Lessee). That process will be commenced by the selection of
the contemplated appraiser by each party within fourteen (14) days of the
delivery of the ROFO Acceptance notice, bypassing the requirement for good faith
negotiations (which can occur but which are not required to occur).
Additionally, the Extension Rent Floor concept shall not be applicable to the
ROFO Space (except during the determinations of Annual Base Rent for the Second
Extension Period), but instead Annual Base Rent for such ROFO Space during and
up to the First Extension Termination Date shall not be less than Annual Base
Rent per rentable square foot for the highest rent for other Leased Premises
space under this Lease during such time.

 

9.

Lessee’s Option to Extend

 

Section 35 of the Lease is hereby deleted in its entirety and replaced with the
following language:

 

Section 35. Lessee’s Option to Extend.

 

Lessee, provided it is not then in default after notice and the expiration of
any applicable grace or cure periods, and further provided it shall not have
defaulted beyond any applicable notice, grace and cure periods more than twice
within any twelve (12) months period, shall have the option to further extend
the Term of this Lease as to the Leased Premises (i.e. inclusive of the
Expansion Space and any additional space taken on by Lessee under Section 36 and
under Section 8 of this First Amendment, but only as to the entirety of said
Leased Premises and additional space taken, which shall be deemed included in
the definition of Leased Premises as and when taken) on the terms and conditions
herein, for one additional period of twenty four (24) months (herein, the
“Second Extension Period”), at the then current “Market Rent” (including annual
escalations thereon for each year of the extended term based on increases in the
Consumer Price Index or fixed increases, as the case may be, as determined by
then prevailing market forces), but no less than an amount equal to the Annual
Base Rent per rentable square foot of highest rent for Leased Premises space
during the final Lease Year hereunder (the “Extension Rent Floor”). Said Second
Extension Period shall commence, subject to proper exercise of Lessee’s option
hereunder, at the end of the First Extension Termination Date and shall
terminate on that date which is twenty four (24) consecutive months thereafter.
Lessee shall exercise its option by delivering to Lessor its written notice not
later than nine (9) full months (but not sooner than fifteen (15) full months,
unless exercised earlier than said fifteen (15) months (in order to exercise its
ROFO rights under the Lease) prior to the end of the First Extended Term. Once
delivered, written notice to extend is irrevocable.

 




8

--------------------------------------------------------------------------------

 

“Market Rent” as used herein, shall be that rent charged for comparable research
laboratory and office space of similar age and condition in laboratory buildings
in the mid-Cambridge submarket as of the end of the First Extended Term. If,
after good faith attempts, the Lessor and Lessee cannot agree on a figure
representing Market Rent within thirty (30) days after Lessee has delivered the
Extension Notice, then either party, upon written notice to the other, may
request appraisal and arbitration of the issue as provided in this section.
Within fourteen (14) days of the request for arbitration, each party shall
submit to the other the name of one unrelated individual or entity with proven
expertise in the leasing of commercial real estate in greater Boston/Cambridge
to serve as that party’s appraiser. Each appraiser shall be paid by the party
selecting him or it. The two appraisers shall each submit their final reports to
the parties within thirty (30) days of their selection making their
determination as to Market Rent (subject however, to the Extension Rent Floor).
The two appraisers shall meet within the next fourteen (14) days to reconcile
their reports and collaboratively determine the Market Rent. They shall each
make their determination in writing (subject however, to the Extension Rent
Floor), including a statement if such is the case, that they are at an impasse.
Such a statement of impasse shall be submitted to the parties along with the
Market Rent figure which each appraiser has selected and his reasons and
substantiation therefor. The appraisers, in case of an impasse, shall also agree
on one unrelated individual or entity with expertise in commercial real estate
in greater Boston, who shall evaluate the reports of the two original appraisers
and within fourteen (14) days of submission of the issue to him, make his own
determination as to a figure representing Market Rent (subject however, to the
Extension Rent Floor). The determination of this individual or entity (i.e.
arbitrator) absent, fraud, bias or undue prejudice shall be binding upon the
parties.

 

Annual Base Rent and Additional Rent during any Extended Term shall be payable
in advance, in equal monthly installments on the first day of each calendar
month.

 

Lessee, in addition to the sums payable annually to Lessor as Annual Base Rent,
shall pay to Lessor for each year of the Second Extension Period, as Additional
Rent, Lessee’s Allocable Percentage (as determined by the approximate total
rentable space leased) for Operating Expenses, Real Estate Taxes and utilities
as contemplated in Section 4 hereof (and as may be impacted by Section 8
hereof).

 

10.

Subordination

 

The Lease, as extended and modified by this First Amendment, shall be subject
and subordinate to any and all mortgages and related documents placed on the
Building, Leased Premises or the real property in existence as of the date
hereof or coming into existence at any time hereafter, without necessity for any
confirming documentation. Lessor shall use commercially reasonable efforts
(which shall not be deemed to include the payment or expenditure of any sums
whatsoever) to obtain a Subordination, Non-Disturbance and Attornment Agreement
from its present and future mortgagees, in form and substance set forth as
Exhibit D_hereto; but Lessor shall not be liable to Lessee in any manner (nor
shall any of Lessee’s full and timely performance under this Lease be
conditioned, waived, excused or altered in any manner whatsoever) if no SNDA is
forthcoming, or if any of the terms and conditions of the same are not




9

--------------------------------------------------------------------------------

 

deemed acceptable. This provision supersedes any contrary provisions in Section
13 of the Existing Lease.

 

11.

Shared Use of Laboratory Support Systems and Emergency Generator.

 

In addition to Lessee’s rights to use the shared laboratory support systems and
emergency generator and controller with other users on the fourth and fifth
floor, Lessee shall have the right, in connection with its lease of the
Expansion Space, to use the shared laboratory support systems and emergency
generator and controller with other users on the second floor of the Building.
Lessee’s use of such shared systems shall be governed by the provisions of
Section 11 (c) and (e).

 

12.

Additional Signage

 

In addition to Lessee’s signage rights under Section 20 of the Lease, Lessee
shall have the right to display one sign at the entrance of the Expansion Space
and one sign at a mutually determined and agreed location off the elevator on
the 2nd floor, consistent with similar signs in the Building.

 

13.

Integration of Documents; Supremacy

 

This First Amendment contains the full understanding and agreement between the
parties. The parties hereto intend that this First Amendment operates to amend
and modify the Existing Lease, and that those two documents shall be interpreted
conjunctively; with any express conflict between the two to be resolved in favor
of the stated terms of this First Amendment. Except as modified hereby, all
other terms and conditions of the Existing Lease shall remain unchanged and
enforceable in a manner consistent with this First Amendment, including Lessee’s
right to assignment and subletting of the Expansion Space as set forth therein.

 

This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. Any provisions deemed unenforceable shall be severable, and the
remainder of this First Lease Amendment and the Existing Lease shall be
enforceable in accordance with their terms.

 

[Signature Pages Follow]

 

 

10

--------------------------------------------------------------------------------

 

LESSOR

 

RIVERTECH ASSOCIATES II, LLC

 

By:

Rivertech Associates II, Inc.,

 

its Manager

 

 

 

 

By:

/s/ Robert Epstein

Name:

Robert Epstein

Title:

President

 

 

LESSEE

 

DIMENSION THERAPEUTICS, INC.

 

By:

/s/ Annalisa Jenkins

 

 

its duly authorized, Chief Executive Officer

Name: Annalisa Jenkins

Title: CEO

 

11

--------------------------------------------------------------------------------

 

DIMENSION THERAPEUTICS, INC. FIRST LEASE AMENDMENT

 

EXHIBIT A

 

 

[g201802210547249854836.jpg]




 

--------------------------------------------------------------------------------

 

DIMENSION THERAPEUTICS, INC. FIRST LEASE AMENDMENT

 

EXHIBIT B

 

DIMENSION THERAPEUTICS Floor Two

840 Memorial Drive

Cambridge, MA

October 20, 2014Final changes in bold.

 

SCOPE OF LANDLORDS WORK FOR LAB AND OFFICES ON FLOOR TWO

 

Administrative Area

Partitions: Partitions for three new offices are to be added as indicated on the
plans. Walls of new offices shall be insulated and extend to approximately 6”
above the existing suspended ceiling.

 

Existing office walls are comprised of gwb over steel studs and extend from
floor to the underside of the suspended ceiling.

 

The walls demising the Administrative areas from adjacent tenancies and R&D
areas extend to the underside of the deck above and are constructed to have a
one hour fire rating.

 

All new walls will be finished with two coats water based paint. Existing walls
shall be patched and repainted as necessary but maintain existing paint color.

 

A new partion will be constructed approximately 8’ from the existing main glass
entry, extend 6” above the suspended ceiling, have three approximately 24”x24”
clear glass vision panel insets and extend approximately 10’ from the existing
demising wall.

 

Glass Panels: Where they exist, glass panels to remain. Entry: Existing glass
entry to remain.

Doors: All hardware are lever handles with brushed stainless finish. New doors
in offices 111, 112, & 113 will be solid oak to match building standard. New
office door hardware will consist of passage function latchsets with brushed
stainless finish.

 

Floors: All carpeted areas in the administrative which are affected by
construction will be protected and reused. 4” vinyl cove base will be installed
at intersection of new walls and carpet/vct in new offices. VCT will be
installed in an area adjacent to the new kitchenette.

 

Ceilings: All existing ceiling tiles will remain or be replaced as necessary.
Any damaged ceiling tiles will be replaced with matching ceiling tiles. Any
damage to ceiling grid will be repaired.

 

Lighting: Existing fluorescent lights will remain and be relocated and
supplemented as necessary to accommodate the new configuration. All existing
fluorescent lights will be inspected to insure proper functioning and be
repaired or replaced as necessary.




 

--------------------------------------------------------------------------------

 

HVAC: The base building HVAC distribution system will be inspected and adjusted
as necessary to assure distribution, airflow, and proper operation of
thermostats and variable air volume (VAV) boxes. There will be an adjustment of
the system to accommodate the three new offices which shall be provided with a
separate VAV and thermostat.

 

The premises will conform to the obligations with the Lease regarding
temperatures within the office environment.

 

The existing supplemental ac unit feeding the conference room shall be inspected
by the landlord and put in working order. The tenant will be responsible for
maintaining and repairing all tenant specific supplemental mechanical equipment
beyond a 6 month warranty period.

 

Kitchenette: A new kitchenette will be constructed as indicated in the drawings
and consist of p.lam cabinets and counters, stainless steel sink and four (4)
gfi 110v outlets on two 20amp circuits located above the counter. A copper water
line will be provided for tenant to connect their coffee machine in a location
on the counter tbd by tenant.

 

Electrical: Existing electrical outlets throughout the administration area and
the office space in the R&D area in the form of existing and new 110v outlets to
remain. All utilities servicing the tenant’s premises and equipment are
separately metered and will be read monthly by the landlord for reimbursement by
the tenant. New outlets will be installed to accommodate the new layout. Each
new office will have a minimum of 3 120/20a 5-20R receptacles. All electrical
circuits will be labeled via labels at the outlet, junction box, safety switch,
or other corresponding electrical equipment and a corresponding label on the
electrical panel indicating the appropriate circuit breaker.

 

Furnishings: No reception desk cubicles, work stations or furniture of any sort
shall be provided by the landlord.

 

Fire Protection: Fire protection will be added as needed and required by
Massachusetts Building code, NFPA and local Fire Code. Work included in this
scope will comply with the Massachusetts Building Code, ASHRAE and NFPA.

R&D AREA

 

Demolition: Existing doors and walls required to be removed to accommodate new
plan will be removed.

 

Partitions: Partitions enclosing laboratory from administrative & support spaces
and laboratory from the three tissue culture suites shall consist of existing
walls extending from floor to the underside of the deck and will be constructed
to have a one hour fire rating. Walls and trim will be finished with two coats
water based paint. Paint




 

--------------------------------------------------------------------------------

 

finish in tissue culture rooms to be semi gloss.

 

Doors: New two piece oak doors of 4’ and 4’6” shall be installed as indicated on
the plans. The existing metal door leading to tissue culture room #104 shall be
relocated/ replaced as indicated in the plans.

 

Floors: Existing seamless vinyl in the lab areas shall remain and be repaired
where the surface is compromised as reasonably requested by the tenant. In the
rear of lab #101, the area where carpet has been removed shall be replaced by
seamless vinyl in a style and color most compatible with the existing, being
aware that the existing seamless vinyl is no longer manufactured.

 

The equipment room #103 shall be replaced with vct.

 

The cubicle area floor shall have carpet with vinyl base to match that in the
administrative area of the premises.

Ceilings: Existing ceiling grid and act shall be removed and replaced along with
solid surface ceiling tiles in the support area room #103. The cubicle area
shall have existing grid where salvagable along with act.

New grid and washable ceiling tiles by Teknotile or equal shall be installed in
the main laboratory and tissue culture areas. Lighting: Existing 2x4 and 2x2
fluorescent lights will be relamped and be solid surface type.

New solid surface lens type fluorescent lights will be used in the main
laboratory #101.

 

BENCHES: A new p.lam bench with p.lam counter shall be provided in the main lab
#101near the glasswash/autoclave area as shown in the plan. The new lab sink
will have protected hot and cold water and deck mounted emergency eyewash
stations.

 

HVAC: The base building HVAC distribution system will be inspected and adjusted
as necessary to assure good operating condition and repair, distribution,
airflow, and proper operation of thermostats and variable air volume (VAV)
boxes. One house system VAV system shall serve the cubicle area and the lab
services room #103. Perimeter constant volume heating/cooling shall remain in
the cubicle area. The laboratory mechanical system shall consist of a self
contained electric/natural gas fired 10ton make-up air unit located on the
second floor roof ducted to the laboratory. A wall mounted gas fired boiler
shall be located in room #103 and shall provide hot water to 5 sets of heating
coils comprising 5 zones within the lab (one each to #104, #105, #106 and two
((interior and perimeter)) to #101). This system shall provide make up air to
the labs at a constant volume of 1.1cfm/sft (approximately 6 air changes/hour)
at approximately 55°F and be reheated as requested by the thermostats. All air
to the laboratories spaces shall be introduced via 95% HEPA filters.




 

--------------------------------------------------------------------------------

 

If determined by engineer to be needed, a supplemental 3 Ton air conditioning
unit shall be located in the main laboratory #101 to provide additional cooling
should it be necessary during peak cooling load periods. Should such a unit be
required, it shall be paid for by tenant and Lessor shall warrant that its
presence shall assure the lab environment conforms to ASHRAE requirements.

 

The landlord’s engineer will perform load calculations to take into account
insulation, square footage, occupancy and equipment heat loss to determine
heating and cooling loads.

 

Expected equipment and occupant load shall be provided to the landlord’s
engineer for analysis and design of the HVAC system. The space will be balanced
according to these calculations. All balancing will be conducted by a NEBB
certified balancing technician.

 

All tenant specific mechanical systems shall be warranted for proper operation
for a period of six months provided tenant enters into an appropriate preventive
maintenance agreement for this equipment. Tenant specific mechanical equipment
will be delivered in good operating condition.

 

All Tenant-specific mechanical equipment shall be put on a preventive
maintenance agreement by the tenant and at Tenant’s expense for the duration of
the Lease. The tenant will be responsible for maintaining and repairing all
tenant specific supplemental mechanical equipment beyond the 6 month warranty
period.

 

Room #104 shall be negative to room #101 while room #105 shall be negative to
room #104. Room #106 negative to room #101

 

Plumbing and Waste: The main cold water supply to the lab will be located in the
“Lab support” room #103 which will also contain a hot water heater/storage tank,
a water check meter and required backflow prevention devices. All lab waste will
be contained in polyethylene piping and will lead to an acid waste system
consisting of a 55 gallon tank with limestone chips located in an accessible
location on the first floor directly below the premises.

 

The laboratory wastewater system will be maintained by the tenant who shall also
be responsible for required municipal discharge permits, sampling and testing.

 

Safety showers will be added in rooms #104, #105 & #106. Requirements for safety
showers and eyewash stations throughout the lab space will be made to comply
with requirements of the City of Cambridge Plumbing Inspector. Showers and eye
wash will be from the existing circulating protected tempered water line
servicing the first and second floor of the building.

 

Autoclave, ice and glass-wash: The landlord will provide an area in lab #101 in
which this equipment will be located. Water and drain will be provided. The
actual equipment will be provided by the tenant as will the responsibility of
final installation. The existing laboratory sink with protected hot and cold
water and eyewash shall remain.




 

--------------------------------------------------------------------------------

 

Electrical: Power to various locations within the laboratory exists or will be
installed in the form of existing 110v and 208v outlets as required in the
latest equipment matrix. Four (4) additional 208v15A outlets shall be provided
as indicated in the plans.

 

A 100A 208v 3wire service panel from the existing back up generator located in
the lower level of the garage shall be provided. In addition, the motor driving
the roof mounted exhaust fan shall be placed on emergency backup.

 

Tenant shall share the cost of maintenance and repairs of the back up generator
with any other tenants who are also connected to it.

 

All electrical power, natural gas and water to the tenant’s premises and
equipment will be separately metered and read monthly by the landlord for
reimbursement by the tenant. All electrical circuits will be labeled via labels
at the outlet, junction box, safety switch, or other corresponding electrical
equipment and a corresponding label on the electrical panel indicating the
appropriate circuit breaker.

 

CO2 Piping: Piping for tenants CO2 shall be brought to the premises from
tenant’s existing service located on the 4th floor. Gas regulators, if required,
shall be provided by the tenant.

 

Existing vacuum air will be provided from the building system to existing
turrets and three biosafety cabinets.

 

All new CO2 and vacuum piping shall consist of copper type ‘L’ with braised
connections.

 

Fire Protection: Fire protection will be added as needed and required by
Massachusetts Building Code, NFPA and local Fire Officials.

 

Dimension Therapeutics or their designee will have access to the space during
renovation to inspect the progress and that the work being done conforms to this
scope.

 

Work included in this scope will comply with both the Massachusetts Building
Code and NFPA.

 

Drawings included in this scope of work are diagrammatic in nature. All
pre-existing construction and new construction will be reviewed by the
landlord’s architect and engineer to insure indicated changes are made in
accordance with Massachusetts Building Code and the NFPA. Stamped architectural
and engineering drawings will be provided along with a “one line” electrical
diagram indicating the power feed from the street into the tenant space.

 

All components of Lessor’s Work will be completed in accordance with all
applicable laws, rules and regulations, including but not limited to the latest
requirements of NFPA, ANSI Standards, ASHRAE Standards, National Electrical
Code, Massachusetts State Building Code, and regulations of the City of
Cambridge. Lessor shall deliver the Expansion Space with the base Building
systems serving the same and with Lessee’s specific mechanical, electrical and
plumbing systems as required in Lessor’s Scope of Work (i.e. Exhibit A hereto),
in good operating condition and repair, and suitable for their intended uses.
All utilities for the Expansion Space shall be in place and separately metered.
The




 

--------------------------------------------------------------------------------

 

Building and the Expansion Space as delivered to the Lessee will be compliant
with the Americans with Disabilities Act; NFPA compliant pursuant to the
Massachusetts State Building Code; and with code compliant demising walls and
common area corridors. Lessor shall provide Lessee with the environmental
close-out report prepared by the former tenant for the Expansion Space, and said
report shall not disclose any conditions as would materially impair Lessee’s use
of the Expansion Space. Subject to the foregoing, Lessor shall not be
responsible for any other design or construction work with respect to either the
Existing Premises under the Existing Lease, or the Expansion Space.

 

 

 

 




 

--------------------------------------------------------------------------------

 

DIMENSION THERAPEUTICS, INC.

FIRST LEASE AMENDMENT

 

EXHIBIT C

 

Dimension Added Costs10/17/14

 

DIMENSION THERAPEUTICS

FLOOR 2

Additional Costs

 

Additional HEPA filters 8@ $350

$2,800

 

Additional sink, eyewash & plumbing for autoclave area

$7,500

 

Additional cabinetry for autoclave area

$2,500

 

Additional water line and floor drain for autoclave/ice machine

$3,500

 

Additional hw heater for lab sinks w/electric

$3,000

 

Additional 3ton supplemental ac unit to provide ac not provided by house
perimeter system designed by bldg engineer on original plan

$15,000

 

Relocate door into BL2 lab #104

$750

 

Place exhaust fan on backup power

$2,500

 

Increase chip tank from 35 (code required) to 55 gallon plus 6 additional bags
of limestone chips

$375

 

Added engineering cost to redesign mech systems

$1,000

 

Additional wall with 3 glass panels at entry to administrative area

$3,000

 

Add 4 208v outlets in labs

$2,000

 

Add copper water line in kitchenette

$500

 

Add approx. 150sft vinyl floor at kitchenette

$500

 

 

 

 

EXTRA COSTS

$44,925

 

 

 

 

Credit for not building 5 offices (resusing doors, glass & hardware)

($17,500)

 

 

 

 

ADDITIONAL COST

 

$ 27,425

 

 

 

AGREED UPON DUE FROM TENANT

 

$ 20,000

 




 

--------------------------------------------------------------------------------

 

DIMENSION THERAPEUTICS, INC.

FIRST LEASE AMENDMENT

 

EXHIBIT D

 

NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT

 

THIS NON-DISTURBANCE, ATTORNMENT AND SUBORDINATION AGREEMENT (this “Agreement”)
is made and entered into as of this            day of         , 2014, by and
among SANTANDER BANK, N.A. (hereinafter called the “Agent”), as administrative
agent on behalf of itself and certain lenders (collectively, the “Lenders”),
having an address at 75 State Street, Boston, Massachusetts
02109,            a            corporation (hereinafter called the “Tenant”),
having an address at 840 Memorial Drive, Cambridge, MA 02139, and RIVERTECH
ASSOCIATES II, LLC, a Massachusetts limited liability company (hereinafter
called the “Landlord”), having an address at 575 Boylston Street, c/o The Abbey
Group, Boston, Massachusetts 02116.

 

W I T N E S S E T H:

 

WHEREAS, Landlord owns certain real property commonly known as Riverside
Technology Center located at 840 Memorial Drive, Cambridge, Massachusetts and
more particularly described in Exhibit A attached hereto and made a part hereof
(said property being hereinafter called the “Property”); and

 

WHEREAS, Landlord (or Landlord’s predecessor interest) made and entered into
that certain Lease. dated the 10th day of June, 2011, with respect to certain
premises constituting a portion of the Property therein described (said Lease,
as the same may be amended, restated or otherwise modified from time to time,
hereinafter called the “Lease”. and said premises hereinafter called the “Leased
Premises”); and

 

WHEREAS, Landlord has entered into and delivered that certain Mortgage and
Security Agreement in favor of Agent on behalf of Lenders and recorded, or to be
recorded, with the Middlesex County Registry of Deeds (said Mortgage and
Security Agreement, as the same may be amended, restated or otherwise modified
from time to time, being hereinafter called the “Mortgage”), to secure the
payment of a certain loan made by Lenders to Landlord (the “Loan”); and

 

WHEREAS, Landlord has entered into and delivered that certain Assignment of
Leases and Rents in favor of Agent on behalf of Lenders and recorded, or to be
recorded, with the Middlesex County Registry of Deeds (said Assignment of Leases
and Rents, as the same may be amended, restated or otherwise modified from time
to time, being hereinafter called the “Assignment of Rents”), assigning all of
Landlord’s right, title and interest as lessor under the Lease to further secure
the Loan; and

 

WHEREAS, the parties hereto desire to enter into this Agreement;

 

NOW, THEREFORE, for and in consideration of the mutual covenants hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Agent, Tenant, and Landlord each hereby covenants
and agrees as follows:

 

 

--------------------------------------------------------------------------------

 

1.

Estoppel. Tenant hereby certifies to Agent that (i) the Lease, as described
above, is the true, correct and complete Lease, and has not been modified or
amended and constitutes the entire agreement between Landlord and Tenant, and
(ii) as far as is known to Tenant, there are no defaults of Landlord under the
Lease and there are no existing circumstances which with the passage of time, or
giving of notice, or both, would give rise to a default under the Lease and/or
allow Tenant to terminate the Lease.

 

2.

Non-Disturbance. So long as no default exists, nor any event has occurred which
has continued to exist for such period of time (after notice, if any, required
by the Lease) as would entitle the lessor under the Lease to terminate the Lease
or would cause, without any further action on the part of such lessor, the
termination of the Lease or would entitle such lessor to dispossess the lessee
thereunder, the Lease shall not be terminated, nor shall such lessee’s use,
possession or enjoyment of the Leased Premises or rights under the Lease be
interfered with in any foreclosure or other action or proceeding in the nature
of foreclosure instituted under or in connection with the Mortgage or in the
event that Agent takes possession of the Property pursuant to any provisions of
the Mortgage or the Assignment of Rents, unless the lessor under the Lease would
have had such right if the Mortgage or the Assignment of Rents had not been
made, except that neither the person or entity acquiring the interest of the
lessor under the Lease as a result of any such action or proceeding or deed in
lieu of any such action or proceeding (hereinafter called the “Purchaser”) nor
Agent if Agent takes possession of the Property shall be (a) liable for any act
or omission of any prior landlord (including the Landlord); or (b) liable for or
incur any obligation with respect to the construction of the Property or any
improvements of the Leased Premises or the Property, including, without
limitation, the payment of any construction allowance pursuant to the Lease; or
(c) subject to any offsets or defenses which Tenant might have against any prior
landlord (including the Landlord); or (d) bound by any rent or additional rent
which Tenant might have paid for more than the then current rental period to any
prior landlord (including the Landlord); or (e) bound by any amendment or
modification of the Lease, made without Agent’s prior written consent; (f)
except any assignment or sublet permitted under the Lease as to which Landlord’s
consent is not required, bound by any assignment or sublet, made without Agent’s
prior written consent; (g) bound by or responsible for any security deposit not
actually received by Agent; (h) liable for or incur any obligation with respect
to any breach of warranties or representations of any nature under the Lease or
otherwise including without limitation any warranties or representations
respecting use, compliance with zoning, Landlord’s title, Landlord’s authority,
habitability and/or fitness for any purpose, or possession; (i) liable for
consequential damages; or (j) personally liable for any default under the Lease
or any covenant or obligation on its part to be performed thereunder as lessor,
it being acknowledged and agreed that Tenant’s sole remedy in the event of such
default shall be to proceed against Purchaser’s or Agent’s interest in the
Property. Notwithstanding anything contained herein to be contrary, Agent shall
have absolutely no obligation to perform any of Landlord’s construction
covenants under the Lease, provided that if Agent shall not perform such
covenants in the event of foreclosure or deed in lieu thereof and within a
reasonable time following taking of possession by Agent, then Tenant shall have

 




2

--------------------------------------------------------------------------------

 

the right to terminate its obligations under the Lease and to pursue any and all
legal remedies it may have against Landlord and any third parties other than
Agent.

 

3.

Attornment. Unless the Lease is terminated in accordance with Paragraph 2, if
the interests of the lessor under the Lease shall be transferred by reason of
the exercise of the power of sale contained in the Mortgage (if applicable), or
by any foreclosure or other proceeding for enforcement of the Mortgage, or by
deed in lieu of foreclosure or such other proceeding, or if Agent takes
possession of the Property pursuant to any provisions of the Mortgage or the
Assignment of Rents, the lessee thereunder shall be bound to the Purchaser or
Agent, as the case may be, under all of the terms, covenants and conditions of
the Lease for the balance of the term thereof and any extensions or renewals
thereof which may be effected in accordance with any option therefor in the
Lease, with the same force and effect as if the Purchaser or Agent were the
lessor under the Lease, and Tenant, as lessee under the Lease, does hereby
attorn to the Purchaser and Agent if it takes possession of the Property, as its
lessor under the Lease. Such attornment shall be effective and self-operative
without the execution of any further instruments upon the succession by
Purchaser to the interest of the lessor under the Lease or the taking of
possession of the Property by Agent. Nevertheless, Tenant shall, from time to
time, execute and deliver such instruments evidencing such attornment as
Purchaser or Agent may require. The respective rights and obligations of
Purchaser, Agent and of the lessee under the Lease upon such attornment, to the
extent of the then remaining balance of the term of the Lease and any such
extensions and renewals, shall be and are the same as now set forth in the Lease
except as otherwise expressly provided in Paragraph 2.

 

4.

Subordination. Subject to the other terms of this Agreement, Tenant hereby
subordinates all of its right, title and interest as lessee under the Lease to
the right, title and interest of Agent under the Mortgage, and Tenant further
agrees that the Lease now is and shall at all times continue to be subject and
subordinate in each and every respect to the Mortgage and to any and all
increases, renewals, modifications, extensions, substitutions, replacements
and/or consolidations of the Mortgage.

 

5.

Assignment of Rents. Tenant hereby acknowledges that all of Landlord’s right,
title and interest as lessor under the Lease is being duly assigned to Agent
pursuant to the terms of the Mortgage and the Assignment of Rents, and that
pursuant to the terms thereof all rental payments under the Lease shall continue
to be paid to Landlord in accordance with the terms of the Lease unless and
until Tenant is otherwise notified in writing by Agent. Upon receipt of any such
written notice from Agent, Tenant covenants and agrees to make payment of all
rental payments then due or to become due under the Lease directly to Agent or
to Agent’s agent designated in such notice and to continue to do so until
otherwise notified in writing by Agent. Landlord hereby irrevocably directs and
authorizes Tenant to make rental payments directly to Agent following receipt of
such notice, and Landlord covenants and agrees that Tenant shall have the right
to rely on such notice without any obligation to inquire as to whether any
default exists under the Mortgage or the Assignment of Rents or the indebtedness
secured thereby, and notwithstanding any notice or claim of Landlord to the
contrary, and that Landlord shall

 




3

--------------------------------------------------------------------------------

 

have no right or claim against Tenant for or by reason of any rental payments
made by Tenant to Agent following receipt of such notice. Tenant further
acknowledges and agrees: (a) that under the provisions of the Mortgage and/or
the Assignment of Rents, the Lease cannot be terminated (nor can Landlord accept
any surrender of the Lease) or modified in any of its terms, or consent be given
to the waiver or release of Tenant from the performance or observance of any
obligation under the Lease, without the prior written consent of Agent, and
without such consent no rent may be collected or accepted by Landlord more than
one month in advance; and (b) that the interest of Landlord as lessor under the
Lease has been assigned to Agent for the purposes specified in the Mortgage and
the Assignment of Rents, and Agent assumes no duty, liability or obligation
under the Lease, except only under the circumstances, terms and conditions
specifically set forth in the Mortgage and/or the Assignment of Rents.

 

6.

Notice of Default by Lessor. Tenant, as lessee under the Lease, hereby covenants
and agrees to give Agent written notice properly specifying wherein the lessor
under the Lease has failed to perform any of the covenants or obligations of the
lessor under the Lease, simultaneously with the giving of any notice of such
default to the lessor under the provisions of the Lease, Tenant agrees that
Agent shall have the right, but not the obligation, within thirty (30) days
after receipt by Agent of such notice (or within such additional time as is
reasonably required to correct any such default) to correct or remedy, or cause
to be corrected or remedied, each such default before the lessee under the Lease
may take any action under the Lease by reason of such default. Such notices to
Agent shall be delivered in duplicate to:

 

SANTANDER BANK, N.A.

75 State Street

Mail Code: MA1 SST 0412

Boston, Massachusetts 02109

Attention:                               John Everly

Telephone:                         617-346-7297

 

With a copy to:

 

RIEMER & BRAUNSTEIN LLP

Three Center Plaza

Boston, MA 02108

Attention: Kevin J. Lyons, Esq.

Telephone:                         617-880-3433

 

or to such other address as the Agent shall have designated to Tenant by giving
written notice to Tenant at 840 Memorial Drive, Cambridge, MA 02139, Attention:
Patrick Beattie, or to such other address as may be designated by written notice
from Tenant to Agent.






4

--------------------------------------------------------------------------------

 

7.

No Further Subordination. Except as expressly provided to the contrary in
Paragraph 4 hereof, Landlord and Tenant covenant and agree with Agent that there
shall be no further subordination of the interest of lessee under the Lease to
any lender or to any other party without first obtaining the prior written
consent of Agent. Any attempt to effect a further subordination of lessee’s
interest under the Lease without first obtaining the prior written consent of
Agent shall be null and void.

 

8.

As to Landlord and Tenant. As between Landlord and Tenant, Landlord and Tenant
covenant and agree that nothing contained herein nor anything done pursuant to
the provisions hereof shall be deemed or construed to modify the Lease.

 

9.

As to Landlord and Agent. As between Landlord and Agent, Landlord and Agent
covenant and agree that nothing contained herein nor anything done pursuant to
the provisions hereof shall be deemed or construed to modify the Mortgage or the
Assignment of Rents.

 

10.

Title of Paragraphs. The titles of the paragraphs of this Agreement are for
convenience and reference only, and the words contained therein shall in no way
be held to explain, modify, amplify or aid in the interpretation, construction
or meaning of the provisions of this Agreement.

 

11.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts.

 

12.

Provisions Binding. The terms and provisions hereof shall be binding upon and
shall inure to the benefit of the heirs, executors, administrators, successors
and permitted assigns, respectively, of Agent, Tenant and Landlord. The
reference contained to successors and assigns of Tenant is not intended to
constitute and does not constitute consent by Landlord or Agent to an assignment
by Tenant, but has reference only to those instances in which the lessor under
the Lease and Agent shall have given written consent to a particular assignment
by Tenant thereunder.

 

[Signature page to follow]




 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have hereunto set their respective hands and
seals as of the day, month and year first above written.

 


 

AGENT:

 

 

 

 

 

SANTANDER BANK, N.A., as Agent on behalf of Lenders

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

John Everly

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

 

) ss.:

 

 

COUNTY OF

 

)

 

 

 

On the            day of            in the year 2014, before me, the
undersigned, a notary public in and for said state, personally appeared John
Everly, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

 

[SIGNATURE PAGE TO SNDA]




 

--------------------------------------------------------------------------------

 

TENANT:

 

 

STATE OF

 

COUNTY OF

 

On the                  day of                                   in the year
2014, before me, the undersigned, a notary public in and for said state,
personally appeared 
                                                              personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

 

 

Notary Public

 

My Commission Expires:

 

[SIGNATURE PAGE TO SNDA]






 

--------------------------------------------------------------------------------

 


 

LANDLORD:

 

RIVERTECH ASSOCIATES II, LLC, a Massachusetts limited liability company

 

 

 

 

By:

 

Name:

 

Title:

 

 

STATE OF

 

)

 

 

) ss.:

COUNTY OF

 

)

 

 

On the            day of            in the year 2014, before me, the
undersigned, a notary public in and for said state, personally
appeared                     , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

Notary Public

 

My Commission Expires:

 

 

 

 

 

[SIGNATURE PAGE TO SNDA]




 

--------------------------------------------------------------------------------

 

EXHIBIT A
Property Legal Description

The land and the buildings thereon known as 840 Memorial Drive (a/k/a 18
Blackstone Street) situated in Cambridge, Middlesex County, Massachusetts, more
particularly described as follows:

 

WESTERLY:                                               by the Easterly line of
Memorial Drive (formerly Charles River Road) twenty six and 21/100 feet;

 

NORTHERLY:                                     by the Southerly line of said
Road, three and 96/100 feet;

 

WESTERLY:                                               by the Easterly line of
said Road, one hundred twenty six and 59/100 feet;

 

NORTHERLY:                                     by the Southerly line of Albro
Street, three hundred thirty two and 31/100 feet;

 

EASTERLY:                                                  by the Westerly line
of Blackstone Street, one hundred and fifty three feet; and

 

SOUTHERLY:                                       by lot 2 as shown on plan
hereinafter mentioned, three hundred fifty one and 45/100 feet.

 

Said parcel is shown as Lot 1 on the plan filed as Plan No. 8817C, with
Certificate 154579 in Book 903, Page 29 of the Middlesex South Registry District
of the Land Court.

 

Containing an area of 52,062 square feet.

 

The above described land is subject to and has the benefit of the provisions of
an indenture dated September 20, 1922, recorded in Book 4564, Page 561, affected
by Releases, filed as Document Nos. 598776 and 598777.

 